            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 1 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 1
                                                                         FILED
                                                             United States Court of Appeals
                                    PUBLISH                          Tenth Circuit

                        UNITED STATES COURT OF APPEALS                        June 10, 2019

                                                                         Elisabeth A. Shumaker
                              FOR THE TENTH CIRCUIT                          Clerk of Court
                          _________________________________

   RONSON KYLE BUSH,

         Petitioner - Appellant,

   v.                                                           No. 16-6318

   MIKE CARPENTER, Warden, Oklahoma
   State Penitentiary,

         Respondent - Appellee.
                        _________________________________

                       Appeal from the United States District Court
                          for the Western District of Oklahoma
                               (D.C. No. 5:13-CV-00266-R)
                         _________________________________

  Josh Lee, Assistant Federal Public Defender, Office of the Federal Public Defender for
  the District of Colorado, Denver, Colorado (Virginia L. Grady, Federal Public Defender,
  Office of the Federal Public Defender for the District of Colorado, Denver, Colorado, and
  Mark Henricksen, Henricksen & Henricksen, Oklahoma City, Oklahoma, with him on the
  briefs), appearing for Appellant.

  Caroline E.J. Hunt, Assistant Attorney General (Mike Hunter, Attorney General of
  Oklahoma and Jennifer J. Dickson, Assistant Attorney General, with her on the brief),
  Office of the Attorney General for the State of Oklahoma, Oklahoma City, Oklahoma,
  appearing for Appellee.
                          _________________________________

  Before BRISCOE, PHILLIPS, and MORITZ, Circuit Judges.
                     _________________________________

  BRISCOE, Circuit Judge.
                       _________________________________
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 2 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 2



         Petitioner Ronson Bush is an Oklahoma state prisoner who pleaded guilty to first-

  degree murder and was sentenced to death. After exhausting his state court remedies by

  way of a direct appeal and an application for state post-conviction relief, Bush filed a

  federal petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The district

  court denied Bush’s petition, and also denied him a certificate of appealability (COA).

  Bush appealed and we subsequently granted him a COA with respect to five issues.

         In the first of those issues, Bush asserts that the state trial court violated his due

  process rights by allowing the prosecution to make an offer of proof from a jailhouse

  informant regarding incriminating statements allegedly made by Bush. We conclude,

  however, that Bush has failed to identify any clearly established federal law applicable to

  this claim, and thus he is not entitled to federal habeas relief under the standards of

  review outlined in § 2254(d).

         In his second issue, Bush argues that the admission of improper victim impact

  testimony, including requests by the victim’s family members for the death penalty,

  violated his rights under the Eighth and Fourteenth Amendments. We agree with Bush

  that the admission of this testimony amounted to constitutional error, but we conclude,

  after considering all of the evidence that was presented at his sentencing hearing, that the

  error did not have a substantial and injurious effect or influence in determining the

  sentence that was imposed by the state trial court.

         In his third issue, Bush argues that his trial counsel was ineffective for failing to

  object to the admission of the unconstitutional victim impact testimony. Having

  concluded that Bush was not prejudiced by the admission of this testimony, we in turn

                                                 2
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 3 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 3



  conclude that Bush was not prejudiced by his trial counsel’s failure to object to the

  testimony.

         In his fourth issue, Bush argues that his direct appeal counsel was ineffective for

  failing to argue that trial counsel was ineffective for failing to challenge the

  constitutionality of an Oklahoma statute that bars capital defendants who plead guilty

  from being sentenced by a jury. The state appellate court rejected this issue on the

  merits, and we conclude that its decision was neither contrary to, nor an unreasonable

  application of, clearly established federal law.

         In his final issue, Bush argues that he is entitled to federal habeas relief on the

  basis of cumulative error. We conclude, however, that Bush has failed to establish actual

  prejudice resulting from the constitutional errors he has identified.

         Therefore, exercising jurisdiction pursuant to 28 U.S.C. § 1291, we affirm the

  district court’s denial of federal habeas relief.

                                                  I

                              The underlying facts of Bush’s crime

         The Oklahoma Court of Criminal Appeals (OCCA) summarized the relevant

  underlying facts of Bush’s case in addressing his direct appeal:

         On the evening of December 22, 2008, while at Billy Harrington’s home,
         Ronson Bush shot Harrington six times with Harrington’s .357 caliber
         revolver. Harrington made it to the front yard of the home, where he
         collapsed. Bush then tied Harrington to the back of his pickup and dragged
         him into a field near the house.

         By all accounts, Harrington and Bush had been best friends for a number of
         years. Harrington did what he could to aid Bush who dealt with addictions,
         paranoia, and other related mental illnesses. Harrington’s final attempts to

                                                 3
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 4 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 4



        assist Bush came just days before the shooting. On December 18,
        Harrington attempted to take Bush to Griffin Memorial Hospital in
        Norman, Oklahoma but Bush was exceedingly drunk, and the two men
        fought during the trip. Harrington left Bush in a parking lot in Norman, and
        drove on to Tulsa for work. Bush hitched a ride back to Harrington’s
        trailer. When Harrington arrived home that evening, accompanied by
        Jimmy Barrington, they found Bush passed out on the couch with
        Harrington’s firearms purposefully placed around the house.

        After calling the sheriff’s office to send someone to the house, Harrington
        again agreed to take Bush back to Griffin Memorial Hospital, where Bush
        voluntarily admitted himself for treatment. Bush, however, on December
        22, checked himself out of the hospital, called Harrington for a ride, and
        returned to Harrington’s home. Bush drank vodka from a pint bottle
        purchased in Blanchard on the way home. Once home, both men shot guns
        off the porch and played with Harrington’s dog. Harrington also gave Bush
        a haircut.

        Sometime around 7:15 p.m., Harrington was talking on the phone with his
        girlfriend who could hear Bush in the background. Bush took a photograph
        of Harrington and nothing seemed amiss; minutes later, however, Bush shot
        and killed Harrington.

        Bush explained that things started downhill when he mentioned getting
        Christmas presents for Stephanie Morgan, an ex-girlfriend, and her son.
        Bush said that Harrington told him that he should forget about Morgan as
        she was sleeping with other people. According to Bush, Harrington went
        on to say that even he had “fucked” her. Bush said he then snapped, picked
        up the .357 revolver, and started shooting Harrington. Bush kept shooting
        as Harrington got up, went to the kitchen, collapsed, then got up and
        walked outside.

        At around 7:44 p.m. Harrington’s mother, Kathy Harrington, tried to call
        Harrington’s cell phone, but Bush answered. Bush kept putting Mrs.
        Harrington off, probably because Harrington was already dead. Mrs.
        Harrington called friends who went to the home and discovered
        Harrington’s body in the field.

        Bush, in the mean time [sic], left the trailer in Harrington’s truck, bought
        some beer, and drove to Ms. Morgan’s home. Bush kicked in the back door
        and entered Morgan’s unoccupied home. He waited on her to arrive and
        drank some alcohol from a commemorative bottle she had stored in her
        bedroom.

                                             4
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 5 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 5




        Morgan arrived home and was unable to turn on the bedroom lights. She
        heard Bush say that he heard her come in. Bush was in the bedroom lying
        on the bed. Morgan tried to get away by walking out and getting in her car.
        Bush, however, got in the passenger side. Morgan was finally able to let
        someone know that Bush was there, get him out of the car, and drive away.

        Authorities arrived at Morgan’s home, and Bush was arrested for violating
        a protective order Morgan had against him. Bush, at the time of the arrest,
        confessed to shooting Harrington.

  Bush v. State, 280 P.3d 337, 342–43 (Okla. Crim. App. 2012) (Bush I) (paragraph

  numbers and footnotes omitted).

                               Bush’s state trial proceedings

        The OCCA in Bush I also summarized Bush’s ensuing state trial proceedings:

        Bush[ ] was charged with first degree murder in violation of [Okla. Stat. tit.
        21, § 701.7(A)], and possession of a firearm after former conviction of a
        felony in violation of [Okla. Stat. tit. 21, § 1283], in Grady County District
        Court case number CF–2008–371. The State filed a Bill of Particulars
        regarding the punishment for first degree murder, which alleged three
        aggravating circumstances: (1) the murder was especially heinous,
        atrocious or cruel; (2) there exists a probability that the defendant would
        commit criminal acts of violence such that he would constitute a continuing
        threat to society; and (3) the murder was committed by the defendant while
        he was serving a sentence of imprisonment on a conviction for a felony.
        [Okla. Stat. tit. 21, § 701.12(4), (6), (7)].

        Bush proceeded to trial on October 19, 2009, before the Honorable Richard
        G. Van Dyck, District Judge. After the State had presented its second
        witness, on October 22, Bush expressed his desire to enter a blind plea.
        The trial court conducted a plea hearing and allowed Bush to enter an
        Alford plea to first degree murder and a guilty plea to possession of a
        firearm after former conviction of a felony. The next day a non-jury
        sentencing proceeding commenced pursuant to [Okla. Stat. tit. 21, §
        701.10(B)]. Sometime during the first day of sentencing, Bush told the trial
        court that he wanted to withdraw his pleas, but the trial court denied his
        motion and advised him to wait until after being sentenced to move to
        withdraw the plea. At the conclusion of sentencing trial Judge Van Dyck
        found the existence of all three aggravating circumstances and assessed

                                              5
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 6 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 6



         punishment at death on the first degree murder; the trial court assessed a
         life sentence on the firearm charge.
         After being sentenced, and within the requisite ten day period, Bush filed a
         motion to withdraw his plea on November 9, 2009 . . . . The trial court held
         a hearing on the motion and, at the conclusion of the hearing, denied the
         motion.

  Id. at 341–42 (paragraph numbers and footnote omitted).

                                      Bush’s direct appeal

         Bush filed a direct appeal, asserting ten propositions of error. On June 19, 2012,

  the OCCA issued a published opinion affirming Bush’s convictions and sentences for

  first degree murder and possession of a firearm after former conviction of a felony.

         Bush filed a petition for writ of certiorari with the United States Supreme Court.

  That was denied on March 4, 2013. Bush v. Oklahoma, 568 U.S. 1216 (2013).

                       Bush’s application for state post-conviction relief

         On January 17, 2012 (while his direct appeal was still pending before the OCCA),

  Bush filed an application for state post-conviction relief asserting nine propositions of

  error. Bush also filed an application for evidentiary hearing on the ineffective assistance

  of counsel claims asserted in his application for state post-conviction relief.

         The OCCA denied Bush’s application for state post-conviction relief and his

  related motion for evidentiary hearing in an unpublished opinion issued on October 1,

  2012. Bush v. State, Case No. PCD 2010-399 (Okla. Crim. App. Oct. 1, 2012) (Bush

  II).




                                                6
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 7 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 7



                                The federal habeas proceedings

         On March 18, 2013, Bush initiated these federal habeas proceedings by filing a

  motion for appointment of counsel and a motion for leave to proceed in forma pauperis.

  The magistrate judge assigned to the case granted both motions.

         On December 2, 2013, Bush’s appointed counsel filed a petition for writ of habeas

  corpus pursuant to 28 U.S.C. § 2254 asserting fifteen grounds for relief. Briefing in the

  case was completed on July 2, 2014, when Bush filed his reply brief to respondent’s

  answer.

         On October 17, 2016, the district court issued a memorandum opinion denying

  Bush’s petition, entered final judgment in the case, and also issued an order denying Bush

  a certificate of appealability (COA) as to all of the grounds for relief asserted in his

  federal habeas petition. Bush filed a timely notice of appeal.

         This court subsequently granted Bush a COA on five issues.

                                                II

         Bush, in accordance with the COA we issued, asserts five issues in this appeal: (1)

  whether the state trial court violated his due process rights by allowing the prosecution to

  make an offer of proof from an inmate named Jackie Nash regarding statements allegedly

  made by Bush to Nash; (2) whether the state trial court violated Bush’s constitutional

  rights by admitting improper victim impact evidence; (3) ineffective assistance of trial

  counsel for failing to object to the unconstitutional victim impact evidence; (4)

  ineffective assistance of appellate counsel for failing to argue that Bush’s trial counsel

  was ineffective for failing to challenge the Oklahoma statute that bars capital defendants

                                                7
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 8 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 8



  who plead guilty from having a jury determine their sentence; and (5) cumulative error.

  As discussed in greater detail below, we conclude that Bush is not entitled to federal

  habeas relief on any of these claims.

                                       Standard of review

         “The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) requires a

  state prisoner seeking federal habeas relief first to ‘exhaus[t] the remedies available in the

  courts of the State.’” Kernan v. Hinojosa, 136 S. Ct. 1603, 1604 (2016) (per curiam)

  (quoting 28 U.S.C. § 2254(b)(1)(A)). “If the state courts adjudicate the prisoner’s federal

  claim ‘on the merits,’ § 2254(d), then AEDPA mandates deferential, rather than de novo,

  review.” Id. Specifically, this court cannot grant relief unless that adjudication:

         (1) resulted in a decision that was contrary to, or involved an unreasonable
         application of, clearly established Federal law, as determined by the
         Supreme Court of the United States; or

         (2) resulted in a decision that was based on an unreasonable determination
         of the facts in light of the evidence presented in the State court proceedings.

  28 U.S.C. § 2254(d)(1)–(2).

         “‘Clearly established Federal Law’ refers to the Supreme Court’s holdings, not its

  dicta.” Wood v. Carpenter, 907 F.3d 1279, 1289 (10th Cir. 2018) (citing Williams v.

  Taylor, 529 U.S. 362, 412 (2000)). “A state-court decision is only contrary to clearly

  established federal law if it ‘arrives at a conclusion opposite to that reached by’ the

  Supreme Court, or ‘decides a case differently’ than the Court on a ‘set of materially

  indistinguishable facts.’” Id. (quoting Williams, 529 U.S. at 412–13). “But a state court

  need not cite the Court’s cases or, for that matter, even be aware of them.” Id. “So long


                                                8
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 9 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 9



  as the state-court’s reasoning and result are not contrary to the Court’s specific holdings,

  § 2254(d)(1) prohibits [this court] from granting relief.” Id. (citing Early v. Packer, 537

  U.S. 3, 9 (2002) (per curiam)).

         “A state court’s decision unreasonably applies federal law if it ‘identifies the

  correct governing legal principle’ from the relevant Supreme Court decisions but applies

  those principles in an objectively unreasonable manner.” Id. (quoting Wiggins v. Smith,

  539 U.S. 510, 520 (2003)). “Critically, an ‘unreasonable application of federal law is

  different from an incorrect application of federal law.’” Id. (quoting Williams, 529 U.S.

  at 410). “[A] state court’s application of federal law is only unreasonable if ‘all

  fairminded jurists would agree the state court decision was incorrect.’” Id. (quoting Frost

  v. Pryor, 749 F.3d 1212, 1225 (10th Cir. 2014)).

         “Finally, a state-court decision unreasonably determines the facts if the state court

  ‘plainly misapprehend[ed] or misstate[d] the record in making [its] findings, and the

  misapprehension goes to a material factual issue that is central to petitioner’s claim.’” Id.

  (quoting Byrd v. Workman, 645 F.3d 1159, 1170–72 (10th Cir. 2011)). “But this

  ‘daunting standard’ will be ‘satisfied in relatively few cases.’” Id. (quoting Byrd, 645

  F.3d at 1172).

    Issue One – the prosecution’s “offer of proof” regarding testimony from Jackie Nash

         In his first issue on appeal, Bush argues that his “constitutional rights were

  violated when the prosecutor told the [trial court] about a litany of damaging and

  inadmissible statements attributed to [him]” by “a jail inmate named Jackie Nash.” Aplt.

  Br. at 18. Although the state trial court ultimately declined to admit Nash’s testimony, it

                                                9
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 10 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 10



   nevertheless asked for and received an “offer of proof” from the prosecutor regarding

   Nash’s testimony. Bush argues that the state trial court never heard other evidence that

   refuted Nash’s testimony and, most importantly, it would have been impossible for the

   state trial court, in fixing Nash’s sentence, to ignore the offer of proof.

          a) Facts relevant to the claim

          On Friday, October 23, 2009, the first day of the sentencing proceeding, the

   prosecutor advised the trial judge and defense counsel that Jackie Nash, a jailhouse

   informant, had come forward with evidence pertinent to the case. Tr. at 1011. Defense

   counsel “object[ed] to any endorsement of a witness at this time during the middle of

   trial.” Id. at 1012. The trial judge stated that he would resolve the issue the following

   Monday.

          On Monday, October 26, 2009, the prosecution attempted to call Jackie Nash as a

   witness. Id. at 1309. The defense “object[ed] to the endorsement of this witness and any

   testimony by . . . Nash.” Id. at 1310. The defense noted that both the Oklahoma

   Constitution and the Oklahoma Code of Criminal Procedure required that evidence in

   aggravation be endorsed and made known to the defendant prior to trial in order to be

   admissible. Id. The defense in turn asserted that they “were first given notice of” Nash’s

   proposed testimony “on Friday in the middle of trial,” thus giving them “two . . .

   weekend days [in] which to prepare” to cross-examine Nash. Id. The defense argued

   that Nash should not be allowed to testify or, in the alternative, that the trial be continued

   to give them time to prepare to cross-examine him. Id. at 1311. The trial judge

   responded by stating: “In an abundance of caution . . . the Court is going to sustain the

                                                 10
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 11 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 11



   defendant’s motion and not allow the testimony” of Nash. Id. at 1314. But immediately

   thereafter, the trial judge stated to the lead prosecutor: “you may present an offer of

   proof.” Id.

          The prosecutor proceeded to state as follows:

                  Judge, my offer of proof if Mr. Nash was called to testify he would
          testify he had conversations with Ronson Bush where Ronson Bush told
          him he – he was manipulative, he deliberately intended to kill Billy
          Harrington.

                 He sat around for a week, week and a half and thought about how he
          was going to do it. Then he used some methamphetamine and went to the
          detox for a few days to get his head straight so he could get his plan
          together.

                  That he planned this. That he waited for Mr. Billy Harrington to be
          at his house alone. He held a gun on him. Held him hostage basically
          yelling and screaming at him trying to make him confess to having a sexual
          relationship with Stephanie Morgan.

                 He basically sat over him and taunted him with the gun the .357
          while – while the victim Billy Harrington was sitting in his chair.

                 That at one point he holds the gun to the shoulder of Billy
          Harrington in contact wound [sic] pulls the trigger. Shoots Billy
          Harrington. And Billy Harrington reaches forward and puts his hands up
          and he shoots him again. Which was – justify and explain – explain the
          injuries.

                 That Mr. Harrington got out of the chair and fell down on the
          kitchen floor where Mr. Bush shot him again. And the whole time
          continuing to taunt him and yell at him.

                   Mr. Nash, would say that at some point Mr. Harrington went outside.
          Mr. Bush told him that he followed him outside and Billy Harrington was
          still alive when Ronson Bush tied a rope on his feet and drug him until he –
          until he thought maybe he was dead, his chest was still moving and he drug
          him approximately 200 yards.



                                                11
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 12 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 12



                 Mr. Nash would say if – if the Court would allow him – to call him,
          Mr. Bush then left and went to Stephanie’s. That’s when he started getting
          drunk. That he wasn’t even drunk when he started doing these things to
          Billy Harrington. He waited until afterwards to get drunk so he would have
          a defence [sic] to this crime of intoxication.

                 He will testify about how Ronson Bush was confronted with
          Stephanie, how she was scared. How he got in the car with Stephanie. And
          at one point he got out of the car and then she left. Which would be
          extremely consistent with Stephanie Morgan.

                 He will also testify Bush bragged about his two previous escape
          attempts where he used other inmates to help him in the cells. This Court’s
          heard some of that evidence.

                 And then thirdly, he will say during the course of this trial and
          leading up to it Ronson Bush was planning a third escape. That he had
          manipulated his toilets manipulated his – his showers. He caused damage
          to those cells thinking he could get out behind the toilet behind the shower
          and dig out of his cell.

                  And if that didn’t work he would escape on his way to Court. He
          would overpower a jailer, a guard, he would kill whomever was necessary
          to get away.

                 He said his uncle was involved with the mafia, and his uncle was
          going to help him escape from here and he would never be able to see his
          family again but that he would blame it on the Mexican Mafia in the city
          because nobody would suspect his uncle for helping him escape. That if he
          had to kill people to get out of this courtroom and to get out of here that’s
          what he would do.

                He said he showed no remorse. He laughed about killing Billy
          Harrington. And that would be my proffer.

   Id. at 1314–17.

          Defense counsel then stated: “Judge, I – I in an abundance of caution this is a

   proffer and you’re sitting off of our judgement [sic] of facts and I would just ask that the




                                                12
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 13 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 13



   Court please consider it and put it in it’s [sic] proper place.” Id. at 1317. The trial judge

   responded: “Any argument or statement by counsel is not evidence.” Id.

          b) The OCCA’s disposition of the claim

          In Proposition IV of his direct appeal brief, Bush argued that the trial judge’s

   consideration of the offer of proof prejudiced Bush’s rights under the Sixth, Eighth, and

   Fourteenth Amendments. Direct Appeal Br. at 46. Specifically, Bush argued that the

   “offer of proof was extremely harmful to [his] case for life” because it “was in direct

   contrast to [his] own account of the crime as an unplanned, unpremeditated reaction to

   Mr. Harrington’s revelation of an affair with Ms. Morgan, and that the shooting was

   something about which he was deeply saddened and almost ill.” Id. at 49. Bush further

   argued that, “[a]lthough the trial judge assured defense counsel that statements by

   counsel were not evidence, this offer of proof was far too inflammatory for the trial judge

   to disregard.” Id. (citation omitted). That was because, Bush argued, the offer of proof

   “ma[d]e the case for a planned, premeditated murder replete with torture and accounts of

   [Bush’s] morbid delight,” as well as “references to escape attempts and threats by . . .

   Bush against jailers and court personnel.”1 Id. at 50.




          1
            On the same day Bush filed his appellate brief, he also filed an application for
   evidentiary hearing on Sixth Amendment claims in which he alleged, in pertinent part,
   that “his trial counsel had a duty to ask the judge to recuse from the case based on his
   inability to decide the case impartially once the offer [of proof] was made.” App. for
   Evid. Hr’g at 7.


                                                13
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 14 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 14



          The State, in its response brief, argued that the “issue [wa]s not preserved for

   review as it was not contained in the motion to withdraw the plea.”2 State Direct Appeal

   Br. at 36–37. In support, the State noted that OCCA Rule 4.2(B) provided that “‘[n]o

   matter may be raised in the petition for writ of certiorari unless the same has been raised

   in the application to withdraw the plea . . . .’” Id. at 37 (quoting Okla. Crim. App. R.

   4.2(B)). The State also argued, in the alternative, that “the trial court assured [Bush] the

   offer of proof was not evidence” and that Bush “ha[d] completely failed to demonstrate

   that despite such assertion, the trial court relied on the offer of proof when it determined

   [he] was a continuing threat to society and that the murder was especially heinous,

   atrocious or cruel.” Id.

          The OCCA ultimately denied relief on the claim. In doing so, the OCCA stated as

   follows:

                  In addition to arguments attacking the aggravating circumstances,
          Bush also argues that the trial court’s sentencing decision was influenced
          by improper and inadmissible evidence. In proposition four, Bush claims
          that the trial court considered improper testimony from a jail-house snitch
          during the sentencing proceedings. The trial court sustained Bush’s motion
          to bar the witness’s testimony because no notice was given to Bush
          regarding the evidence in aggravation. See [Okla. Stat. tit. 21, § 701.10].
          Regardless, Bush argues, the trial court allowed the State to give an offer of
          proof regarding the expected testimony of informant Jackie Nash. It is this
          offer of proof that Bush now argues influenced the trial court, in part, in
          sentencing Bush to the penalty of death.


          2
           On November 9, 2009, Bush filed a motion to withdraw his guilty plea. In that
   motion, Bush argued that: (1) the plea was entered through inadvertence, ignorance,
   mistake or coercion; (2) the sentence imposed was excessive and contrary to the evidence
   presented; (3) he was not mentally competent to enter a plea; (4) he was not mentally
   competent at the time of the commission of the crimes; (5) the plea was not knowingly
   and voluntarily entered; and (6) he received ineffective assistance of counsel.
                                                14
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 15 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 15



                Bush first argues that the offer of proof was improperly given
        because there was no need for the State to preserve the evidence with an
        offer of proof, as the State would not be appealing Bush’s sentence. Even
        if the offer of proof was improperly given, Bush must overcome the
        presumption that the trial court only considered competent and admissible
        evidence in reaching its decision. See Long v. State, 2003 OK CR 14, ¶ 4,
        74 P.3d 105, 107.

               In Long, the trial court listened to an audio tape during a suppression
        hearing, after which the trial court suppressed the tape. The trial court went
        on to conduct a non-jury trial. The defendant in Long could not overcome
        the presumption that the trial court did not consider improper evidence
        during the trial. Id.

                Here, the evidence proffered was intended to support the continuing
        threat aggravating circumstance. The State indicated that Nash would
        testify that Bush told him that he deliberately intended to kill Harrington
        and had planned it for several days; he went to detox to get his head straight
        before carrying out his plan; he held him hostage trying to make him
        confess to having a sexual relationship with Morgan; he finally shot
        Harrington in the arm while holding the gun to Harrington’s shoulder;
        Harrington reached forward and Bush shot him again.

               Bush told him that Harrington went outside and Bush believed that
        Harrington was still alive when he dragged him behind the pickup; Bush
        said he wasn’t drunk, but drank afterward and intended to use intoxication
        as a defense; according to Nash, Bush bragged about his escape attempts;
        he planned a third escape by digging around the toilet and shower,
        damaging them; he said he intended to escape on his way to court and kill a
        guard or whomever necessary in order to get away. Nash indicated that
        Bush showed no remorse and laughed about killing Harrington.

               The offer of proof contained evidence otherwise unknown through
        other admissible channels. The new evidence included Bush’s account of
        the events of the killing and the planning of the killing-in contrast to his
        claim that the killing was a spur of the moment killing brought on by
        Harrington’s boasting of sexual acts with Morgan. The evidence of the
        damage to the toilet and shower area was confirmed as an escape attempt
        by this offer, and further, Bush’s statement that he intended to flee from
        court and kill if necessary to escape were not available from other
        testimony.



                                             15
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 16 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 16



                  Bush claims that this evidence was so prejudicial that it was
          impossible for the trial court to ignore. Although the offer contained
          powerful evidence, there is little indication that the trial court utilized this
          evidence in making a sentencing decision. As Bush points out, the trial
          court did cite to the instances of attempted escape as factoring into the basis
          for a finding that the probability existed that Bush would be a continuing
          threat to society. Other admissible evidence, however, provided sufficient
          evidence that Bush was attempting to escape from the Grady county jail.

                 To overcome waiver claims regarding this offer of proof, Bush
          claims counsel was ineffective in its ability to preserve Bush’s rights to a
          proceeding free from outside influences and prejudices. The ineffective
          assistance claim must also fail, because there is no evidence that the trial
          court utilized this information in determining the sentence.

                 As a side note, it is possible that this testimony might have been
          admissible as rebuttal evidence, and no discovery notice would have been
          required-depending on the reliability of the jailhouse informant testimony.

   Bush I, 280 P.3d at 348–49 (paragraph numbers and footnote omitted).

          It is not entirely clear whether the OCCA intended to resolve the claim on the

   merits or, instead, to resolve it on the basis of procedural bar. The OCCA’s discussion, in

   large part, is devoted to explaining why Bush was not prejudiced by the alleged error –

   and thus, the OCCA seems to have resolved the issue on the merits. But the OCCA’s

   references to “overcom[ing] waiver” also suggest that it may have deemed the claim

   procedurally barred due to Bush’s failure to raise the issue in the trial court.

          c) Procedural bar

          Respondent asserts that Bush “raises several new arguments” in his appellate brief

   “that were neither raised to the OCCA or the district court.” Aple. Br. at 19. To begin

   with, respondent asserts that Bush, in his direct appeal, attempted “[t]o show the trial

   court considered the offer of proof” by arguing “only that testimony at trial regarding


                                                 16
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 17 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 17



   [his] attempts to escape from jail was insufficient for the trial court to find [he] attempted

   to escape” and “therefore the trial court must have relied on the Nash offer of proof.” Id.

   at 18. Respondent in turn asserts that in federal district court, Bush “attempted to prove

   the trial court considered the proffer by arguing two points – (1) [his] efforts to escape,

   and, (2) that an investigator observed the trial court’s demeanor change when the offer of

   proof was read.” Id. at 18–19. Respondent notes that Bush now “claims the OCCA’s

   holding was an unreasonable application of several different Supreme Court cases that he

   failed to either present to the OCCA or to the district court.” Id. at 19. “Likewise,”

   respondent asserts, “he raises several new arguments that were neither raised to the

   OCCA or the district court, in an effort to show . . . the trial court relied on the Nash

   proffer.” Id. Ultimately, respondent argues that Bush “is limited to the arguments and

   facts he presented to the OCCA.” Id.

          We agree with respondent. The only arguments that Bush made before the OCCA

   were that the offer of proof was improper under Oklahoma law (i.e., “there was no

   discernible need for the prosecutor to make an offer in order to preserve the error”), the

   “offer of proof was far too inflammatory for the trial judge to disregard,” and the trial

   judge ultimately relied on the offer of proof in finding that the trial judge found that Bush

   “had ‘attempted and/or conspired to escape from the Grady County Jail.’” Direct Appeal

   Br. at 48–49, 52. As for the last of these arguments, Bush argued that “[b]y making this

   finding, the trial judge had to have relied on the . . . Nash offer of proof, because,

   otherwise, there was no evidence demonstrating that . . . Bush was the person who



                                                 17
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 18 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 18



   tampered with the shower and toilet” in his jail cell.3 Id. at 52. At no point did Bush

   argue before the OCCA, as he does now in this federal habeas appeal, that (1) the trial

   judge allowed the offer of proof because “he wanted to hear” Nash’s allegations, (2)

   “direct evidence indicates that the [trial] judge was emotionally affected by the

   allegations,” (3) “Nash’s statements demonstrably affected later testimony that the judge

   heard from the victim’s family, who were present through the trial and would have heard

   the ‘offer of proof,’” or (4) “just a few weeks after the sentencing, the prosecutor

   submitted a letter for use in . . . Nash’s federal criminal proceedings” that stated “that

   ‘Nash’s cooperation and information was [sic] very valuable in the Bush prosecution.’”

   Aplt. Br. at 25–28.

          Thus, the new arguments that Bush now asserts in his federal habeas appeal are

   unexhausted and, in turn, procedurally barred. The OCCA has long and consistently held

   that “issues that were not raised previously on direct appeal, but which could have been

   raised, are waived for [purposes of] further [state] review.” Logan v. State, 293 P.3d 969,

   973 (Okla. Crim. App. 2013). Thus, were Bush to return to Oklahoma state court and

   present these new arguments in a successive application for post-conviction relief, those

   arguments would be deemed waived by the OCCA. All of which means that those new

   arguments are procedurally barred for purposes of these federal habeas proceedings. See


          3
           Bush conceded in his direct appeal brief, however, that the trial judge heard
   testimony from Shane Wyatt, the jail administrator, “that the toilet in . . . Bush’s single-
   man cell had been tampered with in an apparent attempt to escape.” Direct Appeal Br. at
   52. Although Bush noted that Wyatt admitted on cross-examination “he did not see who
   did the damage, nor had he filed any incident reports on the damage,” the trial judge
   could reasonably have inferred that Bush was responsible for the damage. Id.
                                                 18
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 19 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 19



   Williams v. Trammell, 782 F.3d 1184, 1212 (10th Cir. 2015) (“[A] habeas petition is

   procedurally defaulted if the petitioner failed to exhaust state remedies and the court to

   which the petitioner would be required to present his claims in order to meet the

   exhaustion requirement would now find the claims procedurally barred.” (quotation

   marks omitted)).

          d) Clearly established federal law applicable to the claim

          Bush concedes that “[n]o Supreme Court case specifically addresses prejudicial

   ‘offers of proof,’” but he asserts that “[s]everal lines of Supreme Court precedent

   establish general standards that support relief here.” Aplt. Br. at 21. To begin with, Bush

   points to Supreme Court precedent addressing state-sponsored courtroom practices that

   may be “so inherently prejudicial that [they] deprive[] a defendant of a fair trial.” Carey

   v. Musladin, 549 U.S. 70, 76 (2006) (concluding that buttons displaying the victim’s

   image worn by the victim’s family during respondent’s trial did not deny respondent his

   right to a fair trial). The two main examples are Estelle v. Williams, 425 U.S. 501, 502

   (1976), where the defendant “appeared at trial in clothes that were distinctly marked as

   prison issue,” and Holbrook v. Flynn, 475 U.S. 560 (1986), where the State seated four

   uniformed state troopers in the row of spectators’ seats immediately behind the defendant

   during trial. The Court held in both cases that government-sponsored practices of these

   types can, depending on the circumstances, be so inherently prejudicial that they deprive

   a defendant of a fair trial. Secondly, Bush points to Greer v. Miller, 483 U.S. 756 (1987),

   in which the Supreme Court “recognized that prosecutorial misconduct may so infect the

   trial with unfairness as to make the resulting conviction a denial of due process,” and

                                                19
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 20 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 20



   that, “[t]o constitute a due process violation, the prosecutorial misconduct must be of

   sufficient significance to result in the denial of the defendant’s right to a fair trial.” Id. at

   765 (quotations and brackets omitted). Third, Bush points to the Supreme Court’s

   recognition in Romano v. Oklahoma, 512 U.S. 1, 12 (1994), that the “admission of

   evidence” might “so infect[] the sentencing proceeding with unfairness as to render the

   jury’s imposition of the death penalty a denial of due process.” Lastly, Bush points to

   Parker v. Dugger, 498 U.S. 308, 321 (1991), in which the Supreme Court recognized (as

   it had before) that “[t]he Constitution prohibits the arbitrary or irrational imposition of the

   death penalty.” Together, Bush argues, “[t]hese cases establish that the due process

   clause prohibits fundamental unfairness and that the Eighth Amendment forbids

   arbitrariness in death penalty proceedings.” Aplt. Br. at 22.

          The threshold question we must address is whether Bush has identified a rule of

   law that was “clearly established” by the Supreme Court at the time the OCCA resolved

   his direct appeal. See House v. Hatch, 527 F.3d 1010, 1018 (10th Cir. 2008) (holding

   that, in light of Musladin, a court must first determine whether the petitioner seeks to

   apply a rule of law that was clearly established by the Supreme Court at the time his or

   her conviction became final). In House, this court held that “Musladin instructed that

   Supreme Court holdings—the exclusive touchstone for clearly established federal law—

   must be construed narrowly and consist only of something akin to on-point holdings.” Id.

   at 1015. In other words, “in the post-Musladin analysis, clearly established law consists

   of Supreme Court holdings in cases where the facts are at least closely-related or similar

   to the case sub judice.” Id. at 1016.

                                                  20
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 21 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 21



          That presents a problem for Bush. None of the Supreme Court cases he has cited

   in his appellate brief involved facts remotely similar to the facts at issue in his case, i.e., a

   trial judge who selected and imposed a death sentence after considering an offer of proof

   of inadmissible aggravating evidence. Indeed, none of the cases he has cited separately

   involved either the consideration of an offer of proof of inadmissible evidence in any

   context, or a capital case. Thus, at best, the cases cited by Bush stand for very broad

   principles of due process. In light of Musladin and House, however, that is not sufficient

   to constitute clearly established federal law for purposes of § 2254(d). And, under

   House, “[t]he absence of clearly established federal law is dispositive under §

   2254(d)(1).” 527 F.3d at 1018.

                        Issue Two – admission of victim impact testimony

          In his second issue on appeal, Bush argues that the admission of victim impact

   testimony at his sentencing hearing violated his rights under the Eighth and Fourteenth

   Amendments.4 More specifically, Bush argues that this testimony violated his


          4
            In his opening brief, Bush cites to the Fourteenth Amendment several times in
   connection with Issue Two, and ultimately argues that he is entitled to federal habeas
   relief under the Fourteenth Amendment on Issue Two. Aplt. Br. at 34, 50, 58–60. The
   problem, however, as respondent correctly notes, is that Bush failed to make these same,
   or indeed any, arguments regarding the Fourteenth Amendment in his habeas petition.
   To be sure, Bush cited to the Fourteenth Amendment in connection with his challenge to
   the admission of the victim impact testimony. Dist. Ct. Docket No. 20 at 41. But
   nowhere in his habeas petition did Bush explain how the admission of the victim impact
   testimony resulted in a violation of his Fourteenth Amendment rights. Nor did he attempt
   to argue that the OCCA’s decision was contrary to Supreme Court precedent interpreting
   the Fourteenth Amendment. Consequently, we conclude that Bush has forfeited his
   Fourteenth Amendment arguments. See Hancock v. Trammell, 798 F.3d 1002, 1011


                                                  21
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 22 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 22



   constitutional rights because it included “family members’ characterizations of the crime,

   opinions about [him], and desire for the death penalty.” Aplt. Br. at 34.

          a) Facts relevant to this claim

          On September 14, 2009, the prosecution filed a pleading with the state trial court

   entitled “State’s Notice and Disclosure of Victim Impact Statements.” State Court ROA,

   Vol. 2 at 213. Attached to that pleading were the written victim impact statements from

   eight of the victim’s family members.

          The victim’s parents, Kathleen and David Harrington, stated in their joint victim

   impact statement: “Billy died at the hands of his enemy, although he called him friend.

   Billy endured pain and agony; was dragged as if he were trash and left to freeze in the

   frigid dark of night.” Id. at 218. They also stated, with regard to the punishment of

   Bush: “In the death of our Billy we are making a plea to the court requesting the

   maximum sentencing; the most severe punishment by law. We are requesting death for

   Ronson Kyle Bush. The request is not made for the desire of vengeance but we all firmly

   believe that Ronson is a threat and will continue to be a threat to our family and the

   community in general.” Id. at 219 (emphasis omitted).

          Rebecca Harrington Latorre, the victim’s sister, wrote in her statement that

   “Ronson Bush deserves the most severe punishment allowed by Oklahoma law. He

   deserves the death penalty.” Id. at 221.


   (10th Cir. 2015) (concluding that habeas petitioner forfeited argument by not raising it in
   federal district court). Further, because Bush has not asserted plain error in connection
   with his Fourteenth Amendment arguments, “we do not engage in plain-error review.”
   Id.
                                                22
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 23 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 23



          Lois Montgomery, the victim’s grandmother, offered the following

   recommendation regarding punishment:

                 With premeditation, systematically with cruelty and maliciousness
          Billy was murdered, shot multiple times and obtained numerous wounds,
          burns, and trauma to his entire body and precious face. He was dragged
          and disposed of like so much garbage. Bush without thought of friend or
          his family inflicted pain and death upon our sweet Billy. I plead with the
          court to sentence Ronson Bush with the maximum sentence possible; I
          request the death penalty.

   Id. at 222.

          Kaci Harrington, the victim’s then-eleven-year-old daughter, provided a

   handwritten statement that included the following recommendation regarding sentencing:

   “Today my plea to the court is to consider the cruelty and abuse that my Daddy suffered

   because of Ronson, [sic] is to give the maximum sentence possible to Ronson Kyle

   Bush.” Id. at 229.

          Ashlee Dickey, a first cousin of the victim, wrote in her statement:

                 I would have to recommend Ronson Kyle Bush face death or spend
          the rest of his life imprisoned. Based upon his crime against Billy
          Harrington, he proves he is a dangerous and heartless human being.
          Considering the fact he has a criminal past before this horrific crime, he
          proves he is not worthy or capable of living and functioning in a society of
          law and order. I feel that even with imprisonment, he will be provided a
          life which is much more respectable than what he deserves after the
          gruesome murder of my dear cousin, Billy Harrington. And if death is his
          punishment, a much easier way to leave this world than the option HE gave
          Billy.

   Id. at 234 (emphasis in original).

          Traci Carter, the mother of the victim’s daughter, wrote in her statement regarding

   the punishment of Bush:


                                               23
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 24 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 24



                  As for my recommendation on punishment for Ronson Kyle Bush, it
          is based on many things. Such as the loyalty Billy showed for Ronson up
          until the end. Billy was the only true friend Ronson has, yet Ronson
          brutally tortured and murdered him, even choosing to drag Billy’s bleeding
          body with Billy’s own truck and dumping him! To do that to anyone is
          unimaginable, but the fact that Ronson chose to do that to his long time
          friend, the one person who never gave up on him, shows a total lack of
          humanity in Ronson. It shows only pure evil. The fact that he did such a
          horrible thing to Billy proves that no one’s life is sacred to Ronson, no one
          is safe from his cruelty and lack of regard for anyone but himself. He is an
          obvious threat to society. Now Kaci and I, Billy’s parents, his siblings, our
          extended families, and his many, many friends, have to life [sic] without
          Billy, because of Ronson and his evil actions. I recommend the maximum
          punishment and its enforcement for Ronson Kyle Bush, I recommend the
          death penalty.

   Id. at 239.

          Lastly, the victim’s brother, Bobby Harrington, provided a long written victim

   impact statement. It included the following:

                 There is an old Indian folklore about a young Indian brave who
          while hunting came across a poisonous snake. The snake spoke to the
          Indian brave and asked him to pick him up and hold him close to his body
          so the snake could warm up. The little brave replied back, you are a snake
          and everybody knows you will bite me. The snake answered back, I
          promise I won’t bite you. Reluctantly, the little Indian brave picked up the
          snake and held him close to his body, soon after warming up the snake bit
          the Indian brave injecting his poisonous venom into him. The little Indian
          brave threw the snake down and shouted, you said you would not bite me to
          which the snake replied: you knew I was a snake before you picked me up.

                 Ronson Bush is that snake, spineless, cowardly and deceitful. He
          sought my brothers [sic] help and Billy not one to turn a friend away
          offered help to Ronson time and time again, knowing the possible danger of
          helping such a person.

          ····

                 You ask me what I think ought to be the punishment for Ronson
          Bush? I can’t tell you what I really think should happen to him. It seems
          our system protects the offender more than the victim and as such, it is not

                                               24
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 25 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 25



          advisable for me to say or state it in writing what I would like to say. That
          being said, I believe the punishment should be the maximum allowed by
          law and ask that Ronson be sentenced to death by lethal injection. Looking
          at the evidence presented in this case I ask that your decision be based on
          the need for justice and protection of others. If just punishment is not
          given, Ronson Bush will kill again and it could be his own family member
          or a family member of the courts; what would be recommended then?

   Id. at 242–43.

          On October 8, 2009, Bush filed a response to the prosecution’s Notice and

   Disclosure of Victim Impact Statements. Id., Vol. 3 at 500. In that response, Bush

   objected to specific portions of each of the victim impact statements. For example, he

   argued that the references in Kathleen Harrington’s statement “to the crime as being

   ‘brutal’” were “an improper characterization of the crime.” Id. Bush also argued that the

   recommendations that he be given the death penalty were violative of the Eighth

   Amendment. Id. at 502. In addition, Bush challenged other miscellaneous aspects of the

   statements.

          The state trial court did not rule on Bush’s objections prior to trial. At the

   sentencing hearing, defense counsel mentioned the objections just prior to the prosecution

   presenting the victim impact statements as part of its case-in-chief. Specifically, defense

   counsel made the following statement and the state trial court responded as follows:

          [DEFENSE COUNSEL]: And, Judge, I think we just had a little
          housekeeping matter to take care of. And I think we’re going to be doing
          Victim Impact.

          And we – we had filed a response to the Cargill response and we know
          we’re in front of you [and] not in front of a jury. But we’re just renewing
          that we did do a response and we’re, you know, asking that the victim
          impact be kept to the statute that’s all.


                                                25
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 26 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 26



          THE COURT: Okay. State’s real good about doing that.

          [PROSECUTOR]: Judge?

          THE COURT: I said the State’s real good about doing that, keeping the
          statute.

          [PROSECUTOR]: Yes.

          THE COURT: I know you take pains to make sure.

   Tr. at 1406–07.

          Immediately thereafter, the prosecution began presenting victim impact testimony

   from Harrington’s family members. That essentially involved the family members

   reading their written victim impact statements or testifying in a manner equivalent to the

   written statement, followed by exchanges between the prosecutor and each witness,

   except for the victim’s young daughter, regarding their recommended sentence for Bush.

          Rebecca Latorre, Harrington’s younger sister, gave the following response when

   asked by the prosecutor if she “ha[d] a recommendation for the Judge on what type of

   punishment – or what sentence [he] should say Ronson Bush should receive”:

                 Judge, Billy died at the hands of pure evil. Ronson killed with total
          disregard for the only person who continued to care about him.

                Ronson antagonized and tortured my brother. Billy’s body was
          bludgeoned and ripped apart by jealous and angry bullets.

                 Billy was dragged and disposed of like household trash. Ronson
          Bush deserves the maximum sentence possible. Ronson Bush deserves
          death.

   Tr. at 1412.




                                               26
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 27 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 27



          Bobby Harrington, the victim’s older brother, was asked by the prosecutor what

   his sentencing recommendation would be. In response, he gave a very long answer that

   touched initially upon his view of the crime:

                 On that very evening December 22, 2008 Ronson repaid my brother
          Billy by shooting him six times, emptying Billy’s own gun on him,
          calculating, disarming him. Chasing him down from behind while my
          brother with unbelieve [sic] endurance and pain struggled to flee his own
          house.

                 Into the cold night Billy fled bearfoot [sic] and helpless with Ronson
          following him and inflicting purposeful, tortuous pain.

                 Following these evil acts Ronson tied a rope around my brother’s
          right ankle and drug him to the backside of Billy’s own property.
          Continuing to inflict facial and body damage with traumatic damage.

                 Using Billy’s truck Ronson attempted to discard his evil malicious
          deeds and destruction of our dear Billy.

                 He stole Billy’s identification, money, and truck, and fled after
          locking the front door and turning out the lights.

                You ask me what I think ought to happen – what ought to be the
          punishment for Ronson Bush?

   Id. at 1423–24. The following colloquy then occurred between the prosecutor, Bobby

   Harrington, and the trial judge:

                 [PROSECUTOR:] And you pause, there. Bobby, you’ve been very
          angry throughout this whole case; is that right?

                 [THE WITNESS:] Yes.

                 ····

                 [PROSECUTOR:] Has at times he smiled and mocked the family?

                 [THE WITNESS:] He has mocked the family. He’s a fake. He’s
          setting [sic] over there crying like a little puppy dog like there’s something

                                                27
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 28 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 28



         wrong with him like he’s sorry. He’s not sorry. I can’t believe I even had
         any compassion for him the day he even signed his right whenever he
         pleaded guilty. A tinge of me, a hope thinking, well, maybe he had some
         compassion, maybe he does – is really doing this, but he’s not.

               [PROSECUTOR:] That being said, what is your recommendation to
         the Court for punishment of Ronson Bush?

                THE WITNESS: I guess you won’t take the handcuffs off of him
         and let me take care of it?

                THE COURT: Sorry. I can’t do that.

                THE WITNESS: I didn’t think you would, but I had to ask.

                THE COURT. Thank you.

                THE WITNESS: It seems our system protects the offender more
         than the victim. And as such, it is not advisable for me to say – well, I done
         asked you what I was gonna – what I was thinking anyway.

                 But that being said, Judge, I believe the maximum punishment
         allowed by law is that you sentence Ronson Bush to death by legal
         injection.

   Id. at 1424–25.

         David Harrington, the victim’s father, gave the following response when asked by

   the prosecutor, “What do you think should happen to Ronson Bush?”:

                I know, Judge, that being as he’s – Ronson has taken this away from
         the jury to decide, he’s – he’s put it on you. And I know you must feel a
         burden.

               But I want you to know, that decision is just not your’s [sic]. We’re
         making that decision with ya. And I don’t want you to feel like it all comes
         down to just you because we’re the ones that’s – that’s suffered the loss.

                And I know so many times the justice system fails victims and their
         families. But I just ask, Judge, this time that the justice system won’t fail
         our family.


                                              28
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 29 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 29



                  And the maximum that this State allows for this crime, and I believe
          that the maximum was put in place for just this type of crime, and the
          maximum is far to [sic] easy.

                  Where they strap you down and put a needle in your arm and you go
          off to sleep and never wake up. That’s – that’s too easy.

                The bible says, “A man reaps what he sews [sic] and where there’s
          no mercy no mercy will be shown.”

                 I believe he’s sown what he should – what he should reap. And I
          don’t believe that there is any place for any mercy in a crime like this. And
          I recommend, Judge, that you give him the death penalty.

   Id. at 1436.

          Lastly, Kathy Harrington, the victim’s mother, read her victim impact statement,

   which included the following references to her views of the crime:

                 And on the night of December the 22nd, 2008 recorded as December
          the 23rd, with total disregard of life and friendship, Ronson, with pre-
          thought and brutal maliciousness completed murder shooting our Billy
          multiple times causing irreparable damage and death.

                As Billy attempted to gain safety after being shot while in his own
          home stumbled into the freezing night losing his life-giving blood.

                 Ronson, you didn’t stop with shooting him. You then tied a rope
          around my son’s foot and you drug him 600 feet causing multiple injuries
          to a beautiful man.

   Id. at 1446.

          The prosecutor and Mrs. Harrington then engaged in the following exchange

   regarding the proposed punishment for Bush:

                 Q. Kathy, I’m fixing to ask you the last question. The basic one is –
          is what is your recommendation to the Court regarding sentencing of
          Ronson Bush?



                                               29
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 30 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 30



              But before I get there have – have you and the family kind of
        evolved in your thoughts about the appropriate punishment for Ronson
        Bush?

              A. Yes. We have. We had – had first wanted Ronson to take life
        without parole.

               Q. And even at first there was some of the family wanted the death
        penalty; correct?

               A. Yes.

               Q. There was kinda –

               A. Several wanted death penalty.

              Q. Something changed throughout the course of trial in the last nine
        months that has – has united the family in coming to a recommendation?

               A. The events and what happened to Billy. The actions of Ronson.

              Ronson, I don’t believe you’re sorry that you killed my son. I think
        you enjoyed it. I think you bragged about it.

               And for that reason we have united. And before I – before I tell you
        what the plea is – there’s something I would like to say to the, Judge, if I
        may?

               Q. Yes, ma’am.

             A. Thirty-eight years ago on December the 31st, 1971, my father
        was murdered. He was shot 14 times with a .9 millimeter, and the man got
        off.

                My belief in the justice system was irreparably damaged. As I
        walked into this court today, on the building it reads, “The foundation of
        justice is that no man shall suffer wrong.”

               Your Honor, I understand your great responsibility which lies before
        you. I pray that my faith may be reassured in the justice system.

               And the death of our Billy we are making a plea to the Court
        requesting the maximum sentencing, the most severe punishment by law.

                                             30
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 31 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 31



          We know it will not bring our Billy back but we are requesting death for
          Ronson Kyle Bush.

   Id. at 1447–49.

          During closing arguments, the prosecutor referred to the victim impact

   evidence: “There’s no getting around the victim impact testimony you heard

   yesterday. I been around here a long time, Judge, that – that was hard.” Id. at

   1866. The prosecutor in turn stated: “The only true and just sentence in this case

   and you have to know it, you have to feel it, you have to see it is the death penalty

   for Ronson Bush.” Id. at 1867.

          b) Clearly established Supreme Court precedent

          Bush points to the Supreme Court’s decision in Payne v. Tennessee, 501 U.S. 808

   (1991), as supplying the clearly established federal law applicable to his claim. In Payne,

   the Supreme Court held, after reconsidering its prior decisions to the contrary, that the

   Eighth Amendment does not bar a State from allowing the admission of victim impact

   evidence during the penalty phase of a capital trial. 501 U.S. at 825 (“We are now of the

   view that a State may properly conclude that for the jury to assess meaningfully the

   defendant’s moral culpability and blameworthiness, it should have before it at the

   sentencing phase evidence of the specific harm caused by the defendant.”). Notably,

   however, the Supreme Court left in place its prior holding “that the admission of a

   victim’s family members’ characterizations and opinions about the crime, the defendant,

   and the appropriate sentence violates the Eighth Amendment.” Id. at 830 n.2.




                                                31
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 32 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 32



          c) The OCCA’s disposition of the claim

          In his direct appeal, Bush argued that his death sentence should be vacated

   because the admission of improper opinion testimony during the presentation of victim

   impact evidence violated his rights under the Sixth, Eighth, and Fourteenth Amendments

   to the United States Constitution. Direct Appeal Br. at ii. As part of that argument, Bush

   asked the OCCA “to reconsider its position” regarding “the admission of pleas for death

   by victims’ family members.” Id. at 54. Bush argued that the OCCA had erroneously

   interpreted Payne as authorizing the admission of such evidence. Id. at 55–56. Bush also

   argued that, “in any event, [the] emotional pleas for death in [his] case went far beyond

   the limitations on opinion testimony previously imposed by” the OCCA and “inject[ed]

   wholly arbitrary and capricious factors into [his] sentencing trial.” Id. at 54.

          The OCCA rejected Bush’s arguments, stating as follows:

                 Next Bush claims, in proposition five, that the trial court’s decision
          was influenced by improper victim impact testimony. He argues that
          victim impact testimony contained improper and highly prejudicial
          opinions about the requested sentence and, in general, victim impact
          evidence violates the United States and Oklahoma constitutions. “The
          decision maker in this case was a judge, not a jury, and unless proven
          otherwise, we will presume the decisions made with respect to sentencing
          were in compliance with the law and without passion or prejudice.”
          Marshall v. State, 1998 OK CR 30, ¶ 32, 963 P.2d 1, 11. Furthermore,
          Bush failed to preserve any victim impact issues by objecting to the
          evidence when presented.

                  Initially, Bush asks this Court to reconsider its previous holding
          regarding the admissibility of victim’s characterizations of the crime and
          recommendations of an appropriate sentence. Appellant points out that the
          holding of Booth v. Maryland, 482 U.S. 496, 508–09 (1987), stating in part
          that a victim’s opinion about an appropriate sentence violates the Eighth
          Amendment, was not overruled in Payne v. Tennessee, 501 U.S. 808
          (1991), because the victim impact evidence in Payne did not contain the

                                                32
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 33 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 33



        sort of evidence of which Bush now complains. The Tenth Circuit,
        according to Appellant, has recognized this holding is still in force. See
        Hain v. Gibson, 287 F.3d 1224, 1238 (10th Cir. 2002).

                This Court has addressed and rejected this same challenge. See
        Jackson v. State, 2007 OK CR 24, ¶ 25, 163 P.3d 596, 603; Murphy v.
        State, 2002 OK CR 24, ¶¶ 40–45, 47 P.3d 876, 884–85. Defense counsel
        failed to raise this specific issue in the trial court; therefore, this court will
        decline to revisit an issue which was waived in the trial court.

               This Court has stated that both “victim impact statements” and
        “victim impact evidence” are admissible in a capital sentencing procedure.
        This includes a rendition of the “circumstances surrounding the crime, the
        manner in which the crime was perpetrated, and the victim’s opinion of a
        recommended sentence.” See [Okla. Stat. tit. 21, § 142A–1], et seq.
        [previously [Okla. Stat. tit. 22, § 984]]; Dodd v. State, 2004 OK CR 31, ¶
        95, 100 P.3d 1017, 1044. Section 142A–1 reads in part:

               “Victim impact statements” means information about the
               financial, emotional, psychological, and physical effects of a
               violent crime on each victim and members of their immediate
               family, or person designated by the victim or by family
               members of the victim and includes information about the
               victim, circumstances surrounding the crime, the manner in
               which the crime was perpetrated, and the victim’s opinion of
               a recommended sentence;

               Even though admissible, the evidence may be so prejudicial that it
        creates an unfair trial, thus implicating the Due Process Clause of the
        Fourteenth Amendment. Lott v. State, 2004 OK CR 27, ¶ 109, 98 P.3d
        318, 346, citing Payne, 501 U.S. at 825, 111 S.Ct. at 2608.

                In this case, the victim’s family members gave impassioned pleas to
        the trial court, and they all strenuously demanded that Bush receive the
        death penalty. The bottom line is that this Court should only consider
        whether the victim impact testimony caused the sentence of death to be
        issued under the influence of passion, prejudice or any other arbitrary
        factor. [Okla. Stat. tit. 21, § 701.13]. In doing so, this Court must decide
        whether Bush has overcome the presumption that the trial court only
        considered competent and admissible evidence in reaching its decision.
        See Long, 2003 OK CR 14, ¶ 4, 74 P.3d at 107.



                                                33
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 34 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 34



                  The State admits that the victims did stray beyond a simple opinion
          about a recommended sentence and elaborated on their reasons for asking
          for a sentence of death; however, the State points out that a trial court is
          presumed to know and follow the law. Here, nothing supports a conclusion
          that the trial court relied on the victim impact testimony in reaching a
          sentencing decision.

                 Lastly, Bush asks this Court to reconsider its previous holdings
          regarding whether victim impact testimony acts as a non-statutory
          aggravating circumstance. We decline to revisit this issue and continue to
          hold that victim impact testimony is constitutional and does not act as a
          “superaggravator.” Harmon v. State, 2011 OK CR 6, ¶ 93, 248 P.3d 918,
          946.

   Bush I, 280 P.3d at 349–50 (paragraph numbers and parallel citations omitted).

          d) Is the claim procedurally defaulted?

          Respondent argues that “the OCCA barred [the] claim because it was not raised to

   the trial court” and thus the claim is procedurally barred for purposes of federal habeas

   review. Aple. Br. at 34. Respondent also argues that in federal district court, Bush “did

   not challenge in his reply Respondent’s assertion that his claim was procedurally barred”

   and “failed to argue cause, prejudice or a fundamental miscarriage of justice entitled his

   barred claim to be heard.” Id. at 34–35.

          Addressing these points in order, it is true that the OCCA stated, in part, that

   “Bush failed to preserve any victim impact issues by objecting to the evidence when

   presented.” Bush I, 280 P.3d at 349. Despite that one-sentence statement, however, the

   OCCA proceeded to engage in a lengthy review of the claim and ultimately rejected the

   claim on the merits. And Bush, in the reply brief that he filed in federal district court,

   noted this very fact: “What Respondent fails to recognize [in arguing procedural bar] is

   that the OCCA merely noted that ‘Bush failed to preserve any victim impact issues by

                                                34
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 35 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 35



   objecting to the evidence when presented’ but then went on to review the claim on the

   merits.” Dist. Ct. Docket No. 39 at 11 (quoting Bush I, 280 P.3d at 349).

          In instances where the OCCA has relied primarily on a procedural bar ruling and

   only alternatively and briefly addressed a claim on the merits, we have abided by the

   procedural bar ruling. E.g., Cole v. Trammell, 755 F.3d 1142, 1158–59 (10th Cir. 2014)

   (acknowledging and applying the OCCA’s procedural bar ruling because “the OCCA’s

   primary basis for rejecting . . . claim was that it had been waived” and “the OCCA’s sole

   reason for addressing the claim on the merits was to address and reject Cole’s ineffective

   assistance of appellate counsel claim”); Thacker v. Workman, 678 F.3d 820, 834 n.5

   (10th Cir. 2012) (“[W]e must acknowledge and apply the OCCA’s procedural bar ruling,

   even though the OCCA, on an alternative basis, briefly addressed and rejected the merits

   of Thacker’s claim.”). In Bush’s case, however, the OCCA’s reference to Bush “fail[ing]

   to preserve any victim impact issues” amounted to one sentence, and the OCCA then

   proceeded to discuss the claim at length before rejecting it on the merits.

          Moreover, we are not persuaded that the OCCA’s reference to “Bush fail[ing] to

   preserve any victim impact issues by objecting to the evidence when presented” was

   intended by the OCCA as a procedural bar ruling. The OCCA has long held that, in the

   absence of a contemporaneous objection, it will review the admission of evidence for

   plain error. E.g., Kirkwood v. State, 421 P.3d 314, 318 (Okla. Crim. App. 2018); Lott v.

   State, 98 P.3d 318, 340 (Okla. Crim. App. 2004). Thus, at worst for Bush, the OCCA’s

   ruling could be interpreted as reviewing the claim only for plain error. That said,

   however, the OCCA made no explicit mention of this general rule, nor did it, in

                                                35
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 36 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 36



   reviewing the claim on the merits, appear to apply a plain error standard of review. Thus,

   the OCCA’s ruling could also, at least arguably, be interpreted simply as a ruling on the

   merits. The important point, however, is that, contrary to respondent’s arguments, the

   OCCA’s ruling cannot reasonably be interpreted as a procedural bar ruling.

          Finally, respondent argues in his appellate response brief that “[t]he OCCA’s

   waiver ruling was not based on [Bush’s] failure to object to the admission of the victim

   impact evidence at trial,” but instead “rested on the fact that [Bush] failed to raise the

   issue to the trial court in his motion to withdraw his plea.” Aple. Br. at 40. That

   argument, however, is contrary to the record and thus meritless. As noted, the OCCA

   stated only that “Bush failed to preserve any victim impact issues by objecting to the

   evidence when presented.” Bush I, 280 P.3d at 349. Nowhere did the OCCA refer to

   Bush having failed to raise the issue in his motion to withdraw his guilty plea.

          We therefore conclude, contrary to respondent’s argument and contrary to the

   conclusion reached by the district court,5 that this claim is not procedurally barred and,

   instead, is subject to review under § 2254(d).

          e) Analysis of the OCCA’s decision

          Whether the OCCA implicitly applied a plain error standard of review to the claim

   or instead reviewed the claim de novo, it reaffirmed its prior conclusion that Payne

   should be interpreted as allowing the admission of victim impact statements or evidence


          5
           The district court denied the claim “as procedurally barred.” Dist. Ct. Docket
   No. 44 at 31. In doing so, however, the district court did not engage in any analysis of
   the OCCA’s decision, nor did it consider the plain error rule that is normally applied by
   the OCCA.
                                                 36
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 37 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 37



   that include the witness’s opinion of a recommended sentence. Bush I, 280 P.3d at 349–

   50. That conclusion, however, was clearly contrary to the holding in Payne.

         “This court has long disagreed with the OCCA” regarding the interpretation of

   Payne and Booth and “ha[s] interpreted Booth and Payne to prohibit the prosecution from

   presenting sentencing recommendations from family members of the victim.”

   Underwood v. Royal, 894 F.3d 1154, 1174 (10th Cir. 2018). Significantly, in Bosse v.

   Oklahoma, 137 S. Ct. 1 (2016) (per curiam), the Supreme Court effectively affirmed our

   position and emphatically rejected the OCCA’s position:

                The Oklahoma Court of Criminal Appeals has held that Payne
         ‘implicitly overruled that portion of Booth regarding characterizations of
         the defendant and opinions of the sentence.” Conover v. State, 933 P.2d
         904, 920 (1997) (emphasis added); see also Ledbetter v. State, 933 P.2d
         880, 890–891 (Okla. Crim. App. 1997) . . . .

                “[I]t is this Court’s prerogative alone to overrule one of its
         precedents.” United States v. Hatter, 532 U.S. 557, 567 (2001) (quoting
         State Oil Co. v. Khan, 522 U.S. 3, 20 (1997); internal quotation marks
         omitted); see Rodriguez de Quijas v. Shearson/American Express, Inc., 490
         U.S. 477, 484 (1989). The Oklahoma Court of Criminal Appeals has
         recognized that Payne “specifically acknowledged its holding did not
         affect” Booth’s prohibition on opinions about the crime, the defendant, and
         the appropriate punishment. Ledbetter, 933 P.2d at 890–891. That should
         have ended its inquiry into whether the Eighth Amendment bars such
         testimony; the court was wrong to go further and conclude that Payne
         implicitly overruled Booth in its entirety. “Our decisions remain binding
         precedent until we see fit to reconsider them, regardless of whether
         subsequent cases have raised doubts about their continuing vitality.” Hohn
         v. United States, 524 U.S. 236, 252–253 (1998).

                The Oklahoma Court of Criminal Appeals remains bound by
         Booth’s prohibition on characterizations and opinions from a victim’s
         family members about the crime, the defendant, and the appropriate
         sentence unless this Court reconsiders that ban. The state court erred in
         concluding otherwise.


                                              37
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 38 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 38



   137 S. Ct. at 2 (emphasis in original) (parallel citations omitted). Since Bosse was

   issued, the State of Oklahoma has conceded that the admission of sentence

   recommendations by a victim’s family members violates the Eighth Amendment.

   Underwood, 894 F.3d at 1173. Thus, there is simply no doubt that the OCCA’s rejection

   of Bush’s challenge to the admission of victim impact testimony in his case was contrary

   to Payne.

          Because the OCCA’s decision was contrary to Payne, we afford it no deference

   and, instead, review the claim de novo. Id. More specifically, we must determine

   whether the Eighth Amendment violation that occurred as a result of the trial court’s

   admission of improper victim impact testimony was harmless or whether, instead, it

   prejudiced Bush’s defense at the sentencing proceeding. “On habeas review, we

   ordinarily apply the Brecht[ v. Abrahamson, 507 U.S. 619, 638 (1993)] standard to

   determine whether constitutional error warrants relief from the challenged conviction or

   sentence.” Id. at 1175. “Under this standard, constitutional error may be disregarded

   unless found to have ‘had substantial and injurious effect or influence in determining the

   jury’s verdict.’” Id. (quoting Brecht, 507 U.S. at 638). “If a reviewing court is in grave

   doubt as to the harmlessness of an error, the habeas petitioner must win.” Id. (quotation

   marks omitted). “In harmless error analysis in a capital case, we are mindful of the need

   for heightened reliability in determining a capital sentence.” Id. (quotation marks

   omitted).

          In Underwood, we discussed the history of our “application of Brecht to the

   admission of unconstitutional sentence recommendations”:

                                               38
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 39 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 39



          This court has held that the admission of unconstitutional victim sentence
          recommendations required reversal under the Brecht standard in only one
          case: Dodd v. Trammell, 753 F.3d 971 (10th Cir. 2013). Before Dodd, “no
          prior panel of this court ha[d] ruled that victim recommendations of the
          death penalty required reversal.” Id. at 997. The Dodd panel
          acknowledged ten previous decisions holding “that such testimony was
          harmless.” Id. It cited three factors warranting a different result in that
          case: (1) “the sheer volume of [the unconstitutional] testimony,” which
          included a “drumbeat” of seven death recommendations; (2) that the jury
          did not find the HAC aggravator or the continuing threat aggravator; and
          (3) that the defendant’s guilt “was not as clear cut” as in previous decisions,
          due to the prosecution’s sole reliance on circumstantial evidence. Id. at
          997-98. Based on these factors, the panel found itself “in grave doubt
          about the effect of the error on the jury’s sentencing decision” and held that
          “the admission of the sentence recommendations in this case was not
          harmless.” Id. at 999 (citations and quotations omitted).

   Id. at 1178–79 (footnotes omitted).

          Applying these principles to the case at hand, we must, in order “[t]o determine

   whether” Harrington’s family members’ “statements had a substantial and injurious effect

   on the [judge’s] sentencing decision,” “consider them in the overall context of the trial

   and the ‘record as a whole.’” Id. at 1179 (quoting Brecht, 507 U.S. at 638). Thus, we

   shall proceed to review in substantial detail the sentence recommendations made to the

   trial judge by the victim’s family members, the evidence presented by the prosecution in

   support of the aggravating factors, the evidence presented by Bush in mitigation, and the

   trial judge’s findings and sentencing decision.

          f) The sentence recommendations from the victim’s family members

          In terms of the sentence recommendations, this case is much closer to Dodd, the

   only Tenth Circuit case in which habeas relief has been granted on the basis of the

   admission of improper victim impact evidence, than it is to Underwood, where we


                                                39
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 40 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 40



   concluded that the admission of improper victim impact testimony was harmless. In

   Underwood, the victim’s parents each gave very brief and “relatively pallid”

   recommendations for the death sentence. Id. at 1181. In Dodd, in contrast, the

   prosecution “went to the extraordinary length of eliciting [a death penalty]

   recommendation from six, and perhaps seven, . . . witnesses.” 753 F.3d at 997. In other

   words, the recommendations in Dodd were like “a drumbeat” rather than a “one-off or a

   mere aside.” Id. Much the same can be said in Bush’s case. As noted, the prosecution

   elicited lengthy and emotional sentence recommendations, many of which were

   accompanied by purported descriptions of the crime and the victim’s suffering, from four

   of the victim’s close family members (his parents and siblings). One of those

   recommendations—from the victim’s brother—included a request that the trial judge

   allow him to personally punish Bush. Another of those recommendations—from the

   victim’s father—attempted to persuade the trial judge that the victim’s family effectively

   joined him in his sentencing decision and also cited a Bible verse in an effort to persuade

   the judge that Bush deserved the death penalty. Lastly, the recommendation from

   Harrington’s mother referenced her own father’s murder and the fact that his killer was

   not punished. In sum, the sentence recommendations were lengthy, egregious, and

   potentially based on the inadmissible testimony from inmate Nash.

          g) The aggravating case

          The prosecution presented testimony from twenty-three witnesses, including

   Jackie Nash and the family members who gave victim impact statements. The bulk of

   that testimony was presented to support the alleged aggravating factors.

                                               40
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 41 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 41



          The first prosecution witness was Jimmy Barrington, who testified that Billy

   Harrington was his best friend. Tr. at 1017. Barrington described an incident on

   December 19, 2008, when Bush broke into Harrington’s trailer by throwing a cinder

   block through a window. According to Barrington, Harrington asked him to come over

   and help out with the situation. Barrington testified that when he and Harrington entered

   the trailer, they observed a shotgun and a rifle leaning by the front door, and two rifles in

   the bedroom (one on the bed and the other leaning up against a wall). Barrington

   testified that they called law enforcement and Harrington told the officers that he had

   attempted to take Bush to a rehabilitation facility earlier that morning, that the pair had

   gotten into a fight, and that Bush subsequently broke into Harrington’s trailer.

   Barrington testified that the law enforcement officers refused to arrest Bush because he

   had previously stayed at Harrington’s trailer with Harrington’s permission. Barrington

   further testified that later that same evening, Harrington asked him to help take Bush to a

   rehabilitation facility. Barrington testified that after they dropped Bush off at the

   rehabilitation facility, he expressed his concern that Bush might harm Harrington.

   According to Barrington, Harrington responded that “he was not concerned that [Bush]

   would hurt him because he still believed that [Bush] trusted him.” Id. at 1045. Lastly,

   Barrington denied that he and Harrington drank any alcohol on the evening that they took

   Bush to the rehabilitation facility.

          The second prosecution witness was David Harrington, the victim’s father. He

   testified that at approximately 7:45 p.m. on December 22, 2008, someone using Billy’s

   cell phone called their house and asked if “Stephanie” was there. Id. at 1055. He

                                                41
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 42 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 42



   testified that he subsequently realized that it was Bush who had made the call. He further

   testified that shortly after the first call, his wife engaged in a series of calls with Bush.

   He testified that his wife kept asking Bush to speak with Billy, but Bush kept putting her

   off and saying that Billy couldn’t talk then.

          The third prosecution witness was Bobby Harrington, the victim’s older brother.

   Bobby testified that at approximately 9:16 p.m. on December 22, 2008, he started calling

   Billy’s cell phone. He testified that at some point, he received a call back from Billy’s

   cell phone and Bush was on the other end of the line. According to Bobby, Bush said,

   “Bobby, this is Ronson what do you want?” Id. at 1064. Bobby testified that he

   responded by asking to speak to Billy. Bush responded, “Well, Billy’s not here” and then

   stated that Billy was “over helping me and my ex-wife [Stephanie Morgan] get back

   together.” Id. Bobby testified that he asked Bush for Stephanie’s address and phone

   number, and that Bush “kind of fumbled around” before providing him with an address

   he had never heard of before. Id. Bobby testified that he tried calling the phone number

   that Bush gave him, but no one answered.

          The fourth prosecution witness was Dr. Inas Yacoub, the forensic pathologist who

   performed the autopsy on Billy Harrington’s body. Yacoub testified that the probable

   cause of death was “[m]ultiple gunshot wounds.” Id. at 1075. Yacoub explained that she

   found six gunshot wounds. The first was a wound “to the right back aspect” that “caused

   a fracture of the right 10th rib, laceration of the liver, diaphragm and right lung.” Id. at

   1076. Yacoub opined that “this wound was fatal by itself” due to “the bleeding

   associated with th[e] wound and because of the damage to the vital organs.” Id. But,

                                                   42
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 43 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 43



   Yacoub testified, the wound was not “instantaneously fatal.” Id. at 1077. Yacoub next

   testified that she found three gunshot wounds “to the area of the right arm.” Id. Two of

   those wounds, she testified, “caused fracture of the right humerus,” and one “resulted in

   bleeding and contusion of the right lung.” Id. at 1077–78. Yacoub testified that she also

   found wounds “to the area of the left side of the neck” and “to the area of the left arm”

   that “fractured the humerus.” Id. at 1077. Yacoub testified that one of the wounds to the

   right arm, more specifically the one that caused damage to the right lung, appeared to be

   a contact wound. Id. at 1078. Yacoub testified that there was a brown paper bag around

   Harrington’s right foot, and that when she removed the bag, she observed a rope around

   Harrington’s right ankle. Id. at 1098. Yacoub testified that she observed “plant matter

   and pale brown abrasions on the inner aspect of the ankle on top of the [right] foot.” Id.

   Yacoub testified that Harrington “had blunt force trauma to the face” that was consistent

   with his body being dragged with a rope. Id. Yacoub testified that the dragging also

   appeared to have caused a fracture of Harrington’s left forearm. Id. at 1100–02.

   According to Yacoub, she “requested an alcohol level . . . [a]nd it was negative.” Id. at

   1105. Yacoub also testified that there were no drugs in Harrington’s system. Yacoub

   opined that each of the gunshot wounds would have caused pain and suffering to

   Harrington, and that the gunshot wound that caused damage to the lung would have made

   it uncomfortable for him to breathe. Yacoub also testified that there was “a redness” to

   the contusions on Harrington’s face, and she opined that this indicated that his heart was

   still pumping at the time he was dragged. Id. at 1111–12. More specifically, she testified

   it was her “opinion that the injuries that he sustained when he was being dragged on his

                                               43
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 44 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 44



   nose and his mouth and in his chin were not postmortem wounds.” Id. at 1112. In other

   words, she testified that she “did not feel that he was definitely dead when he sustained

   the injuries to his nose and mouth with the dragging.” Id. at 1113. Yacoub testified that

   she saw photographs from the crime scene showing “bloody footsteps coming out of [the]

   residence to the outside,” indicating that “initially he was able to walk with some of the

   gunshot wounds.” Id.

          The fourth prosecution witness was Kathy Harrington, the victim’s mother. She

   described being present at the victim’s trailer on the evening of December 19, 2008,

   shortly after Bush broke into it. She testified that she observed two long guns in the

   living room by the front door, and that Barrington took those guns back to the bedroom to

   put them away. She further testified that her son did not normally keep his guns in the

   living room. Mrs. Harrington next testified about the events of December 22, 2008 (the

   day Billy was murdered). She testified that she spoke by phone with Bush at

   approximately 3:59 p.m. that afternoon. She testified that Bush had just left a mental

   health facility and was with her son. Bush told her “he was doing good, he was clean,

   and he had everything out of his system and they had released him.” Id. at 1146. Bush

   then passed the phone to Harrington and Mrs. Harrington spoke with him for the last

   time. Mrs. Harrington testified that she attempted to call her son later that evening, but

   Bush answered and said that Harrington was in the shower. Mrs. Harrington kept trying

   to reach her son, but without success. She testified that the last time she spoke with Bush

   was at approximately 8:52 p.m. and that they had a nineteen-minute conversation.

   During that conversation, Mrs. Harrington asked Bush if “there [had] been a shooting,”

                                                44
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 45 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 45



   and stated that she needed to speak with her son. Id. at 1155. She then asked Bush where

   her son was. Id. Bush responded that Harrington “was about 50 feet from him.” Id. She

   “told [Bush] to get out of the pickup and walk to [Harrington] and give him the phone.”

   Id. According to Mrs. Harrington, Bush “got out of the pickup” and “walked a distance

   without saying anything.” Id. “[W]hen he got to [Harrington] he said, [Harrington]

   couldn’t talk.” Id. Mrs. Harrington testified that during the nineteen-minute

   conversation she did not get the impression that Bush was intoxicated, but he “had a sad

   voice” and seemed “like . . . he might have been sorry for something.” Id. at 1157.

         The fifth prosecution witness was Preston Wallace, an officer with the Oklahoma

   City Police Department. Wallace testified that he grew up with Billy Harrington and, on

   December 22, 2008, received a call from Harrington’s mother asking if he could go check

   on him. Wallace testified that when he arrived at Harrington’s trailer at approximately

   10:30 p.m., he was met by some sheriff’s deputies and they approached the front door of

   the trailer. No one answered the door, but Wallace “peeked in the window of the door

   and . . . could see what [he] believed or thought was blood on the front entryway and a

   shotgun laying in the floor.” Id. at 1175. The front door was locked, so one of the

   deputies kicked it in. Wallace testified that when they entered the house he observed

   “[m]ore of what [he] believe[d] to be blood throughout the house.” Id. at 1176. He

   observed two guns propped up in the corner of the bedroom, one laying on the floor, and

   the shotgun that was laying on the floor by the front door. Wallace and a deputy left the

   trailer and walked towards a shop building “to see if there was anybody inside the shop.”

   Id. at 1178. As they were walking to the shop, Wallace saw “a dark puddle on the

                                               45
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 46 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 46



   ground” that “could either be blood or motor oil from a leaking vehicle.” Id. Wallace

   also saw “more of that same substance” leading away from the dark spot on the ground.

   Id. Wallace testified that they found Harrington’s body lying beside a vehicle on the

   backside of the property. Wallace testified that he observed a rope wrapped around

   Harrington’s right leg. Wallace testified that he returned to the trailer and observed what

   appeared “to be bloody footprints” on the front porch. Id. at 1181.

          The sixth prosecution witness was Delwin Haney, an inmate at the Grady County

   (Oklahoma) Jail. On February 24, 2009, Haney gave a statement to Sheriff’s Deputy

   Robert Jolly regarding an incident that occurred in Haney’s cell. At that time, Bush and

   two other inmates were also confined in Haney’s cell. Haney reported that Bush and the

   other two inmates were attempting to escape by taking the window off. Haney

   specifically told Jolly that Bush had been using a six-inch piece of metal taken from the

   drain to “chip[] out the window trying to get out.” Id. at 1196.

          The seventh prosecution witness was Canon Luney, who also was confined in the

   Grady County Jail in February of 2009. Luney testified that he was assigned to a cell

   with Bush, Haney, and two other inmates. Luney denied that he and Bush tried to escape

   from the cell, but he admitted that they could be seen on a surveillance video alternating

   turns at the cell window. Luney testified that Bush told him he had killed his best friend.

          The eighth prosecution witness was Robert Jolly, who in February 2009 was

   employed as a deputy with the Grady County Sheriff’s Office. Jolly testified that he was

   asked to investigate an attempted escape from the Grady County Jail. Jolly testified that

   he interviewed inmates Delwin Haney and Noe Calderon, and that their accounts were

                                               46
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 47 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 47



   consistent with each other. According to Jolly, the jail had a surveillance video showing

   Bush and Luney going back and forth to the window of the cell and making prying

   motions. Jolly testified that, during the course of his investigation, he found an 8.5 inch

   piece of metal hidden in the drain of the cell’s floor.

          Karrie Springstead, an employee with Oklahoma’s Probation and Parole Office,

   was the prosecution’s ninth witness. She testified that in December 2008, she served as

   Bush’s parole case manager and received information from Bush’s girlfriend that he was

   back on drugs. In response to that information, she reactivated his file on December 16,

   2008, and began supervision again. On December 18, 2008, she made personal contact

   with Bush and he admitted that he was using methamphetamine and drinking alcohol.

          Elizabeth Green, an agent with the Oklahoma State Bureau of Investigation

   (OSBI), was the prosecution’s tenth witness. Green testified that on December 22, 2008,

   she was called to investigate the crime scene at issue in this case. She testified in detail

   about what she found at the crime scene, including the state of Billy Harrington’s body.

   For example, she testified that she observed “grooves in the dirt that lead up to . . .

   Harrington’s right hand [that were] consistent with fingers being drug through the dirt.”

   Id. at 1267. She also testified, for example, that there was a Winchester 12 gauge

   shotgun laying on the living room floor near the entryway.

          The prosecution’s twelfth witness was OSBI agent Lydia Williams. She testified

   that she collected samples of what appeared to be blood from the front bumper of

   Harrington’s truck. Inside of Harrington’s truck, she found a receipt from a local

   convenience store indicating that someone had purchased beer at 9:02 p.m. Williams

                                                 47
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 48 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 48



   testified that this was significant because they believed that Harrington died prior to 9:02

   p.m.

          Lois Garrison, an investigator employed by the “District Six District Attorney’s

   Office,” was the prosecution’s thirteenth witness. Id. at 1324. Garrison testified that he

   was asked “to go investigate at Step-N-Fetch grocery to retrieve some video of . . . Bush

   coming in, buying some beer, [and] using a credit card” belonging to Harrington. Id.

   Garrison testified that he completed this task and made a video copy of the segment of

   the surveillance video showing Bush making the purchase. That video, with Garrison

   commenting, was played for the trial court. In particular, Garrison testified that he

   verified that Bush used Harrington’s credit card to make the purchase.

          The prosecution’s fourteenth witness was Gary Bazemore, a detention officer with

   the Grady County Jail. Bazemore testified that on May 5, 2009, he performed a random

   search of Bush’s cell after Bush left the cell to go to an interview room to meet with his

   attorney. Bazemore testified that, during the course of the search, he found a shank

   approximately twelve inches in length. The shank, he testified, “was stuck in a grate or a

   vent over the plumbing chase right next to the sink.” Id. at 1334. Lastly, Bazemore

   testified that Bush was the only inmate assigned to the cell at the time of the search.

          Kent Baldwyn, an information technology manager for the Grady County Jail,

   appeared as the prosecution’s fifteenth witness. He testified that on February 19, 2009,

   he had entered Cell 136 to fix a light. According to Baldwyn, Bush and at least two other

   inmates were assigned to Cell 136 at that time. While he was working on the light,

   Baldwyn observed that the window screen “had been pried from the bottom left out” and

                                                48
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 49 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 49



   “[i]t was out away from the wall about an inch . . . .” Id. at 1338–39. Baldwyn testified

   that “whoever had done that had put toilet paper and tooth paste on it to try to hide it.”

   Id. at 1339. Baldwyn believed that the inmates assigned to the cell had attempted to pry

   open the window screen in an attempt to escape. Baldwyn testified that he looked in the

   drain on the floor of the cell and determined that the inmates “had taken a metal rod out

   of the drain” and that “one end of” the rod was “pointed, sharp and [that was] the object

   they were using to pry [the window] out.” Id. at 1340. Baldwyn testified that he looked

   in the cell for the rod but could not find it. Baldwyn testified that he searched the cell

   again the next morning and found the rod hidden down in the drain on the floor. He

   testified that he then viewed surveillance videos of the cell and observed Bush and inmate

   Luney taking turns working at the window. Lastly, Baldwyn testified that he had been

   involved in a previous incident involving Bush’s cell. According to Baldwyn, he

   discovered that someone had kicked the window “pretty hard” and had loosened the

   towel bar to the point that “anybody could just [have] taken [it] right off.” Id. at 1347–

   48.

          Shane Wyatt, the jail administrator for the Grady County Jail, was the

   prosecution’s sixteenth witness. He testified that he was asked to monitor Bush’s mail

   and make a copy of every letter that Bush sent or received. Before talking about any

   specific letters, Wyatt testified about an incident report in which his officers reported that

   Bush was trying to tear a towel bar off the wall of his cell and had admitted to doing so.

   Wyatt then testified about a letter in which Bush “was trying to apologize” to prison

   officials “for trying to tear up the bar” so that he could get out of “a max facility

                                                 49
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 50 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 50



   holding.” Id. at 1353. He in turn testified about a letter written by Bush to another

   inmate attempting to persuade that other inmate to bring tobacco and snuff, which were

   prohibited items, into the jail.

          Stephanie Morgan, Bush’s ex-girlfriend, was the prosecution’s seventeenth

   witness. Morgan testified that while Bush lived with her he stole her credit card and used

   it to make $2,500 in charges. When she confronted Bush about it, he initially denied

   stealing and using the card, but later admitted that he had done so. She determined that

   Bush had used her card at gas stations, a pawnshop, a liquor store, and on the Dish

   Network to “charge[] a bunch of porn.” Id. at 1365–67. Morgan also testified that Bush,

   while in jail, repeatedly violated the protective order she had obtained against him by

   sending her approximately seventeen letters and giving her phone number to other

   inmates. In some of the letters Bush sent her, he admitted killing Harrington. Morgan

   testified that Bush stated in his letters that he had asked Harrington if he and Morgan had

   slept together, that Harrington “admitted to it,” and that Bush shot him in response. Id. at

   1370. According to Morgan, Bush blamed Morgan for causing him to kill Harrington.

   Morgan testified that Bush, in his letters, also accused her of sleeping with many other

   people. Lastly, Morgan testified that Bush told her he would kill her if he ever saw her

   dating anyone but him.

          The prosecution’s eighteenth witness was Art Kell, the sheriff of Grady County,

   Oklahoma. Kell testified that he had known Bush since Bush was born. Kell in turn

   testified that he interviewed Bush on December 23, 2008, and again on January 4, 2009.

   Kell testified that, during the January 4th interview, Bush admitted stealing guns from his

                                               50
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 51 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 51



   family and selling them to drug dealers prior to Harrington’s murder. According to Kell,

   Bush stated that he received one gram of methamphetamine for each weapon.

          The prosecution’s nineteenth through twenty-third witnesses were all relatives of

   Billy Harrington who provided victim impact statements. Their testimony was described

   in detail above.

          h) The mitigating case

          Bush’s case in mitigation included testimony from sixteen witnesses. The first

   witness, Jayleen Fowler, identified herself as Billy Harrington’s girlfriend. She testified

   that at approximately 7:14 p.m. on December 22, 2008, she spoke by telephone with

   Harrington and could hear Bush talking in the background. She testified that Bush did

   not sound drunk and that he was teasing Harrington by saying, “I miss you, Jayleen, I

   love you, I miss you.” Id. at 1451.

          The second mitigation witness was Ralph Anderson, an employee of the

   Oklahoma Department of Corrections (ODC). Anderson testified that he was in charge

   of training and caring for dogs used by the ODC for tracking and apprehending escapees.

   Anderson further testified that in 2002–03, Bush was an inmate-employee who assisted

   him in caring for the dogs. Anderson described Bush as “a good worker” who “took

   pride in it.” Id. at 1455, 1457.

          The third mitigation witness was Bush’s uncle, Mark Henderson. Henderson

   testified that he owned a business that delivered hay to dairies and ranches in a multi-

   state area. Henderson testified that Bush worked for him from the fall of 2007 until

   approximately August of 2008. According to Henderson, Bush was a “[g]ood worker . . .

                                                51
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 52 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 52



   [a]nd the customers got along with him real well.” Id. at 1468. Henderson testified that

   prior to quitting, Bush began exhibiting signs of tardiness and other issues, and

   Henderson began hearing rumors that Bush had drinking and drug problems. Henderson

   also testified that Bush stole items from his barn and was convicted for that crime.

   Henderson testified that Bush’s life had value to him and that he loved Bush.6

          Kristen Pickle, Bush’s ex-wife, was the fourth mitigation witness. She testified

   that Bush’s drinking caused their relationship to fail. She also testified that Bush, while

   in prison, maintained regular contact with their minor son. Lastly, she testified that it

   would be important for her son and Bush to continue their relationship.7

          The fifth mitigation witness was Bush’s stepfather, Douglas Black. Black, who

   worked as a sheriff’s deputy, testified that he arrested Bush for failure to comply with the

   terms and conditions of his parole and, at the time he did so, “was hoping [they] could get

   [Bush] some help for his drug and alcohol addiction.” Id. at 1489. Black further testified

   that, at some point prior to this arrest, Bush had stolen some guns from him. Black




          6
           On cross-examination, Henderson agreed with the prosecutor that Bush “ha[d] a
   long, long history of manipulating different people, with his family, with his friends,
   [and] everything revolved around . . . Bush.” Tr. at 1475. Henderson also agreed that
   Bush “made his own choices to go down the wrong road.” Id.

          7
           On cross-examination, Pickle conceded that Bush threw things and knocked
   holes in walls and windows when they were married, and that, because of his behavior,
   she was scared of him. She also conceded that Bush was an absentee father until he was
   in prison. Lastly, and most significantly, Pickle conceded that if she took her son out of
   the equation, she believed that Bush deserved the death penalty for what he did.



                                                52
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 53 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 53



   testified that he loved Bush and believed that Bush’s problems were caused by drug and

   alcohol addiction.8

          Michael Hankins, an inmate at the John Lilley Correctional Center in Bolley,

   Oklahoma, was the sixth mitigation witness. Id. at 1503. Hankins testified that he and

   Bush grew up in the same town and that, for a time, Hankins’ sister was married to

   Bush’s father. Id. at 1504. Hankins testified that it was difficult for Bush when Bush’s

   parents divorced. Id. at 1506. Hankins testified that, as adults, he and Bush were

   confined together in the same correctional facility. Id. at 1507. Hankins testified that he

   never saw Bush “hanging around the wrong crowd” in prison and, instead, Bush had a

   job and played softball and basketball. Id. at 1507–08. Hankins opined that Bush would

   “be all right” in a structured prison setting. Id. at 1508.

          The seventh mitigation witness was Billy Kemp, the owner of a diesel shop in

   Chickasha, Oklahoma. Kemp testified that he first met Bush when Bush was in his early

   20’s, and that soon thereafter Bush began working at his shop doing maintenance and

   driving an equipment delivery truck. Kemp testified that he was aware that Bush had a

   drinking and drug problem. Kemp was asked about his contacts with Bush during


          8
            On cross-examination, Black testified that Bush’s drug problems began in
   approximately 2002. Black agreed that Bush had the support of friends and family and
   that “there was no reason why [he] couldn’t be a peaceful law abiding citizen.” Tr. at
   1493. Black testified that it was common for Bush to lie and manipulate people. Black
   also testified that Bush stole three guns from him while on parole. When asked if he
   considered Bush to be a threat to people, Black responded: “If he’s off the drugs and
   alcohol, no.” Id. at 1498. Finally, Black testified that it was “not [his] decision” what
   sentence Bush should receive, but he conceded that Bush had received more chances to
   straighten up than most people receive in a lifetime and that he had “chosen the wrong
   path everytime.” Id. at 1500.
                                                 53
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 54 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 54



   December of 2008. Kemp testified that Bush would stop by the shop two or three times a

   week and was usually drunk, regardless of the time of day. According to Kemp, when

   Bush was not drinking, he was one of the most dedicated and hardest-working employees

   that Kemp ever had.

          The eighth mitigation witness was Brenda Hankins Watson, who married Bush’s

   father following the divorce of Bush’s parents. Watson testified that Bush came to live

   with them when he was approximately thirteen or fourteen years old. She testified that

   she was devastated and heartbroken over Bush’s situation. She also testified that Bush’s

   life had value to her and that she would resume contact with him if he was given a life

   sentence.

          Jimmie Lea Black, Bush’s half-sister, was the ninth mitigation witness. Black

   testified that Bush’s drug and alcohol problems became an issue approximately a year

   after he was released from prison. She testified that he began drinking more and his

   behavior became more erratic. She testified Bush “was a violent person sometimes when

   he was intoxicated.” Id. at 1535. She also testified that Bush became paranoid and

   thought “people were after him or that . . . people were following him and he always

   thought that [his girlfriend] Stephanie was cheating on him.” Id. She suspected he was

   using methamphetamine or cocaine because at one point she observed that “his nose was

   bleeding.” Id. at 1536. Black testified that, shortly prior to the murder, she and her

   family were trying to get Bush placed into rehabilitation. According to Black, she was

   angry with Bush about killing Harrington, but still loved him and intended to maintain

   contact with him in prison.

                                                54
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 55 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 55



          The tenth mitigation witness was Bush’s father, Ronnie Bush. He testified that

   Bush was approximately three or four years old when he and his wife divorced. Ronnie

   Bush testified that Bush began living with him and his new wife, Brenda Hankins

   Watson, at some point when Bush was in middle school. He testified that Bush was

   involved in Future Farmers of America, played basketball and baseball, and worked on

   Ronnie Bush’s farm. Ronnie Bush testified that Bush changed during his senior year of

   high school and was a “bully.” Id. at 1558. He also testified about two accidents that

   Bush had: one involving a four-wheeler while Bush was in high school, and another

   involving a semi-truck after Bush had graduated from high school. Ronnie Bush testified

   that Bush “act[ed] mentally different” after the semi-truck accident. Id. at 1562. Ronnie

   Bush testified that Bush began drinking and using drugs and eventually went to prison

   for, in part, stealing checks from him. Ronnie Bush discussed an incident that occurred

   in October of 2008 when Bush was acting “weird” and “crazy” and was fearful that a

   group of “Mexicans” were after him. Id. at 1568–69. Ronnie Bush noted that Harrington

   agreed to let Bush stay with him after this incident. Ronnie Bush testified that, in the

   days following this incident, he and other family members of Bush were planning how to

   get Bush into a counseling facility. Bush also described another incident that occurred in

   December 2008 when Bush was arrested for not paying costs and fines. Ronnie Bush

   testified that he loved Bush, but was angry at him for what he had done to Harrington.

   He testified that it “wasn’t [Bush] that did that” because Bush “was on drugs, alcohol,

   [and] he should never [have] been” released from the rehabilitation facility. Id. at 1576.

   He testified that Bush, when “off of drugs and alcohol,” was “a hard worker” and “a real

                                                55
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 56 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 56



   nice person.” Id. Lastly, he testified that he would like Bush to receive a sentence less

   than death.9

          Rhonda Tharp, Bush’s aunt, was the eleventh mitigation witness. Id. at 1587. She

   briefly described Bush’s childhood and testified that Bush “ha[d] a knack for older

   people and babies” and was “a very loving person.” Id. at 1589. Tharp in turn described

   an incident in 1996 when Bush was competing at a rodeo and was thrown off of a horse

   and sustained a head injury. Id. at 1590. When asked how she felt about Bush, she

   responded: “I feel he’s a very good person when he is not on alcohol and drugs. He’s a

   very loving person. He is my nephew. We’re all suffering with what he’s done. But I

   will not stop loving him and I will continue to see him.” Id. at 1593.

          The twelfth mitigation witness was Eric Thornburg, an individual who performed

   “jail[]ministry” in Grady County, Oklahoma, “every Friday of . . . each week.” Id. at

   1615. He testified that he first met Bush in June of 2009. He was concerned that Bush

   was suicidal. Thornburg testified that he and Bush subsequently exchanged a few letters

   and that he met one-on-one with Bush. During their one-on-one meeting, Thornburg

   testified, Bush cried the whole time and expressed remorse and sympathy for

   Harrington’s family.

          The thirteenth mitigation witness was Ken Sue Doerful, an attorney who was

   retained by Bush’s family to represent Bush in an earlier parole matter. Doerful testified



          9
            On cross-examination, Ronnie Bush admitted that Bush stole checks from him
   and his parents, and also urinated on his parents’ couch after breaking into their house to
   steal their checks.
                                               56
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 57 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 57



   that she was successful in getting Bush paroled, and that she and Bush remained friends

   thereafter. Doerful further testified that Bush called her on December 18, 2008, and “[h]e

   was very, very messed up.” Id. at 1636. She told Bush at that time they “needed to try

   and get him into a long term rehab” and asked if she should “call his mother.” Id.

   Doerful testified that “at the end of the conversation [Bush] indicated he was going to try

   and get up to Griffin Hospital in Norman.” Id. Bush said “he didn’t want to live

   anymore” and “that he knew he had really, really messed up and disappointed a lot of

   people.” Id. at 1637.

          The fourteenth mitigation witness was Bush’s mother, Tina Black. She testified

   that she and Bush’s father, Ronnie Bush, divorced when Bush was four years old. She

   testified that Bush lived with her until age twelve, when he began living with his father.

   According to Black, Bush moved back to Chickasha after high school and began driving

   a hay truck for her and her husband. Black testified that Bush was a good worker and an

   excellent auctioneer. Black testified that Bush married a woman named Kristen Jones

   and that they had a son named Brennon. Black acknowledged that Bush eventually

   started drinking, got into trouble for stealing items from various family members, lost his

   job, and eventually went to prison. According to Black, Bush was released from prison

   on September 22, 2007. Black testified that Bush had a loving relationship with his son

   Brennon. Black testified that Bush began living with his girlfriend, Stephanie Morgan, in

   June or July of 2008. Black described an incident in December of 2008, prior to

   Harrington’s murder, when Stephanie Morgan was at Black’s house and Morgan got into

   an argument with Bush on the phone. According to Black, Bush “was pretty vocal that

                                               57
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 58 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 58



   day and kind of out of control” and he “[w]ouldn’t listen” to Morgan. Id. at 1651. She

   testified that she “didn’t want him . . . hurting” Morgan “till he got straightened up.” Id.

   Black testified that shortly after this incident, Morgan sought and received a restraining

   order against Bush. Black also testified that, shortly after this incident, she noticed that

   guns and jewelry were missing from her house. She testified that Bush was subsequently

   arrested by some deputies on a warrant for failure to pay his fines. Black, who worked

   for the local county court clerk’s office, testified that Harrington came into her office and

   wanted to bail Bush out of jail. Black testified that Bush had been friends with

   Harrington for years and could always call Harrington if he needed something. Black

   testified that she became angry with Billy upon learning that he intended to bail Bush out

   of jail. Lastly, Black testified that she would always love Bush.10

          The fifteenth mitigation witness was licensed psychologist Dr. Gayle Poyner.

   Poyner testified that she was hired by Bush’s defense attorneys “to do a psychological

   evaluation” of Bush, to “evaluate his psychological history, review [his] records . . . and

   research the effects of the medication [he] was taking at the time of the crime.” Id. at

   1682. Asked to summarize Bush’s mental health history, Poyner testified that, based

   upon reports from his family members, Bush “began having certain problems in his youth

   with respect to fighting,” particularly “[i]n the 12th grade,” and “later the family

   consistently describe[d] him as, ‘flipping out, crazy, paranoid, being not all there.’” Id. at

   1683. As for her clinical interview of Bush, Poyner testified that Bush “reported to [her]


           On cross-examination, Black conceded that Bush wrote a letter to her saying that
          10

   he deserved the death penalty for what he had done.
                                                 58
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 59 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 59



   that he ha[d] . . . problems associated with anxiety such as an inability to sleep, . . . racing

   thoughts, feeling nervous, and interestingly his brain feeling itchy.” Id. at 1683–84.

   Bush also reported that he “had trouble with depression off and on for several years” and

   “ha[d] serious problems with respect to drugs and alcohol.” Id. at 1684. Poyner opined

   that Bush suffered from bipolar disorder, but was never properly diagnosed. Poyner

   testified that, in terms of medications to treat his psychological conditions, Bush “took

   Zoloft and Paxil, Celexa, Buspar, and Trazodone.” Id. at 1685. When asked why Bush

   had never before been diagnosed with bipolar disorder, Poyner testified that “the average

   span of time between when somebody starts showing symptoms and when they’re

   correctly diagnosed is about eight years.” Id. at 1686. She also explained that “people

   with bipolar [disorder] very often use drugs or alcohol to try and slow that racing down”

   and “when they start taking drugs and alcohol and then subsequently become addicted to

   them the focus moves over to the drugs and alcohol and very typically the bipolar is

   missed.” Id. at 1686–87. Poyner testified that people with untreated bipolar disorder

   typically “have relationship problems, financial problems, legal problems” and “[t]end to

   be more risk takers.” Id. at 1695. In Poyner’s view, Bush’s “involvement with crime”

   was “highly correlated with his mental illness.” Id. at 1699. Poyner also testified that the

   records she reviewed indicated that Bush “was seriously mentally ill” and “needed

   treatment” in the days leading up to the murder. Id. at 1701. Poyner noted that Bush was

   voluntarily admitted to a treatment facility shortly prior to the murder, and she opined

   that the treatment Bush received there was lacking. Poyner noted that the psychiatrist

   who saw Bush diagnosed him with depression and prescribed the antidepressant Celexa.

                                                 59
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 60 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 60



   Poyner noted that Bush checked himself out of the facility two days after arriving and

   “began drinking heavily and went to[]Harrington’s house.” Id. at 1709. Poyner opined

   that the treatment facility “was appalling[ly] negligent in how they treated or did not treat

   . . . Bush” because “[t]hey failed to follow their own policies and procedures,” “gave him

   no treatment,” and “then discharged [him] in an unstable state after which he killed”

   Harrington. Id. at 1742–43. Lastly, Poyner opined that the antidepressants that had been

   repeatedly prescribed to Bush “activated his brain” and caused him to “bec[o]me very

   violent.” Id. at 1727. Poyner further opined that it was inappropriate to prescribe

   antidepressants to someone suffering from bipolar disorder and that the drugs caused

   Bush to become aggressive, angry and violent.11

          The sixteenth and final mitigation witness was Dr. David Musick, a sociology

   professor at the University of Northern Colorado. Musick testified that he was hired by

   defense counsel to review “case materials,” including medical records, school records,

   discovery documents, court records, and prison records. Id. at 1798–99. Musick

   essentially summarized Bush’s background from childhood until the time of the murder.

   In particular, Musick testified about Bush’s heavy alcohol use and his use of

   methamphetamine.



          11
            The prosecution presented a rebuttal witness, psychologist Dr. Terese Hall, who
   opined that Dr. Poyner “probably overstated the potential effects of [the antidepressant]
   Celexa.” Tr. at 1841. Hall explained that “while there maybe [sic] a very small
   percentage of people who experience irritability and even aggression on” Celexa, “there
   are no clinical trials or double-blind studies that establish homicide as a result,” and thus
   Poyner overstated the causal connection between Bush’s use of Celexa and the murder.
   Id.
                                                60
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 61 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 61



          i) The trial judge’s decision

          The trial judge announced his sentencing decision in open court on the afternoon

   following the conclusion of the second-stage evidence (October 29, 2009). Before

   addressing his findings regarding aggravating circumstances, the trial judge stated:

                 I wish that today the book would be closed for the Harrington
          family. It won’t be. Today only ends one chapter in a saga that will
          continue for many years.

                  However, I hope that some confidence has been regained in the legal
          system, a system where competent prosecutors and defense attorneys
          present their cases to the best of their ability, but there is only one just
          result.

   Tr. at 1875 (emphasis added).

          After making this statement, the trial judge proceeded to find “that the State of

   Oklahoma ha[d] met its burden [regarding] the heinous, atrocious and cruel aggravator.”

   Id. at 1876. Specifically, the trial judge stated: (a) “[t]he evidence is unclear, but I make

   the findings that shots were fired both inside and outside of the house”; (b) “the

   defendant tied a rope to [Harrington’s] foot and dragged him behind a vehicle in a

   heinous and atrocious manner with extreme cruelty”; and (c) Harrington’s “death was

   proceeded [sic] by great pain due to the bullet wounds through his back, both upper arms

   shattering the bones of those, and was the result of serious physical abuse.” Id.

          The trial judge in turn “f[ou]nd that the State . . . met its burden that the defendant

   w[ould] commit future acts of violence that constitute[d] a continuing threat to society.”

   Id. at 1879. In support of that finding, the trial judge stated:

                During his incarceration and pending trial the defendant has
          attempted and/or conspired to escape from the Grady County Jail.

                                                 61
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 62 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 62




               Also in his cell was found what was fashioned as a shank, which is a
        weapon that was confiscated by his – from his jail cell by detention
        officers.

               The defendant has also repeatedly violated a valid protective order
        that was issued by the District Court of Grady County by continuing to call,
        communicate with, and send letters to the victim of that protective order,
        Stephanie Morgan.

               That on the night of December 22, 2008, the defendant did forcibly
        enter her home and lay in wait for the petitioner, Stephanie Morgan, in
        violation of said protective order.

                Multiple protective order violations have occurred both before and
        after the defendant’s incarceration on this case.

              The defendant has also committed numerous uncharged property
        crimes against Stephanie Morgan such as the use of her credit card.

               The defendant has exhibited extreme callousness during the
        commission of his crime. The shear [sic] brutal nature of this murder
        exhibits a tendency of the defendant to commit violent crimes and
        demonstrates his continuing threat to society.

              By shooting him six times and dragging his body into a pasture in an
        attempt to conceal the crime, then he took without permission Billy
        Harrington’s vehicle to a convenient [sic] store in Anadarko, Oklahoma
        where he purchased beer using the victim’s credit card.

               Afterwards he drove Mr. Harrington’s vehicle to the home of
        Stephanie Morgan where he forcibly entered the home and lay in wait for
        her return.

               He has victimized his own family by stealing guns from his mother
        and stepfather Doug and Tina Black in the weeks prior to the homicide.

               He’s continued to use and abuse drugs and alcohol.

               As was brought out in the trial, he broke into the home of the victim
        Billy Harrington within the week prior to the murder. He obtained the
        victim’s guns and placed them throughout his house.


                                             62
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 63 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 63



                All of this shows that there is a pattern of escalating criminal activity
          and general disregard for the rules of society.

   Id. at 1877–79.

          The trial judge also found “that the State of Oklahoma ha[d] met its burden that

   the defendant was serving a sentence of imprisonment for conviction of a felony when

   the murder was committed.” Id. at 1879.

          The trial judge did not make any findings regarding “the mitigating factors

   presented by defense counsel” and instead simply stated that he had “considered” those

   factors. Id. at 1880. The trial judge in turn stated that he “f[ou]nd that the aggravating

   circumstances outweigh[ed] the mitigating circumstances.” Id. Consequently, he

   sentenced Bush to death on “Count One of the information, murder in the first degree.”

   Id. He also sentenced Bush to life imprisonment on “Count Two of the information,

   possession of a firearm after former felony conviction.” Id.

          On the same day that the trial judge announced his sentence in open court—

   October 29, 2009—he also filed a written document entitled “DECISION OF THE

   COURT AS TO THE SENTENCING STAGE.” Aplt. Br., App. A at 1. The decision

   summarized the trial judge’s findings of the aggravating factors, his finding that the

   aggravating factors outweighed the mitigating circumstances, and his decision to fix

   Bush’s punishment at death for the murder conviction. Id. at 1–2. The last line of the

   decision stated: “IT IS SO ORDERED!” Id. at 2.




                                                63
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 64 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 64



          Little more than a month later—on December 3, 2009—the trial judge filed a

   written order overruling Bush’s motion to withdraw his plea of guilty. Id., App. B at 1.

   That order also included the same final order language: “IT IS SO ORDERED!” Id.

          j) Conclusion

          Considering all of the above-described circumstances, it is concededly a close

   question whether the victim impact statements had a substantial and injurious effect on

   the trial judge’s sentencing decision. As noted, the victim impact statements were

   numerous, emotional, and in at least one instance, egregious, and in that sense this case is

   similar to Dodd. More specifically, as in Dodd, the prosecution’s “presentation of victim

   requests for the death penalty was not a one–off or a mere aside,” but rather “a

   drumbeat.” 753 F.3d at 997. In addition, and unlike in Dodd, the statements made by the

   trial judge in announcing the sentence, and his use of exclamation points in the two

   orders he issued, are troubling and suggest that the judge may, to some extent, have been

   responding to the family members’ requests for imposition of a sentence of death.

          On the other hand, and in stark contrast to Dodd, this was not a “weak[] case for

   the death penalty,” either in terms of Bush’s guilt or in terms of the aggravating factors

   found by the trial judge. Id. at 998. In Dodd, “the guilt of [the] Defendant was not . . .

   clear cut” and was based exclusively on “circumstantial” evidence. Id. More

   specifically, Dodd “was a circumstantial case” because “[t]here was no confession, no

   eyewitness; and no physical evidence” that “marked Defendant as the culprit.” Id. Here,

   in contrast, Bush’s responsibility for the murder was undisputed. Indeed, Bush

   repeatedly confessed to the murder.

                                                64
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 65 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 65



          Further, in Dodd, “the jury did not find the aggravating circumstance that the

   murder was ‘especially heinous, atrocious, or cruel.’” Id. In contrast, the trial judge in

   this case found the existence of three aggravating factors: the murder of Harrington was

   “especially heinous, atrocious, or cruel”; Bush was a continuing threat to society; and

   Bush was serving a sentence of imprisonment for a felony conviction at the time the

   murder was committed. Notably, Bush does not challenge any of these findings and,

   indeed, the evidence presented at the sentencing proceeding in support of each aggravator

   was substantial and compelling.

          With respect to the HAC aggravator, the evidence established that Bush shot

   Harrington inside of Harrington’s trailer with a .357 caliber revolver, that Harrington

   stood up and walked first to the kitchen and then outside of the trailer to the front yard,

   and that Bush followed him and continued shooting him. The forensic pathologist who

   testified at trial opined that Harrington sustained six gunshot wounds, including (1) a

   wound to the right back that caused a fracture of Harrington’s right tenth rib, as well as

   laceration of his liver, diaphragm, and right lung; (2) three wounds to Harrington’s right

   arm, two of which fractured his right humerus, and one of which was a contact wound;

   (3) a wound to the left side of Harrington’s neck; and (4) a wound to Harrington’s left

   arm that resulted in the fracture of his left humerus. The pathologist also testified that

   each of these gunshot wounds would have caused pain and suffering to Harrington, and

   that the gunshot wound that damaged his lung would have made it uncomfortable for him

   to breathe.



                                                65
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 66 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 66



          As for the continuing threat aggravator, the evidence established that Bush, after

   shooting Harrington six times, proceeded to tie a rope to Harrington’s leg and, using

   Harrington’s truck, dragged Harrington to a separate part of Harrington’s property. The

   evidence further established that Bush had a long history of drug and alcohol abuse and a

   corresponding history of criminal behavior that included stealing from family members

   and friends. The evidence also established that Bush had, during his period of post-

   murder confinement, attempted to escape from custody, possessed a shank, and also

   attempted to remove a towel bar in his cell, presumably for use as a weapon.

          Finally, with respect to the third and final aggravator, it is undisputed that, at the

   time Bush committed the murder, “he was on Parole from the Oklahoma Department of

   Corrections in Grady County [(Oklahoma)] Case Number CRF-2001-314 for eight (8)

   Felony counts of Uttering a Forged Instrument and one (1) Felony count of Possession of

   Stolen Property.” State ROA, Vol. I at 40 (bill of particulars).

          Ultimately, given the circumstances of the murder, the presence of the aggravating

   factors, and the substantial evidence presented in support of those aggravating factors, we

   conclude that the trial judge would have imposed the same sentence—death—in the

   absence of the victim impact statements. Thus, we conclude that the erroneous admission

   of the sentence recommendations from the victim’s family members did not have a

   substantial and injurious effect or influence on the trial judge’s sentencing decision.

   Consequently, we conclude that Bush is not entitled to federal habeas relief on the basis

   of this claim.



                                                 66
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 67 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 67



               Issue Three – ineffective assistance of trial counsel – failure to object to
                                        victim impact testimony

             In his third issue on appeal, Bush argues that if his trial attorneys “fail[ed] to

   preserve” his “victim impact challenge for federal habeas review,” “then that was a

   violation of [his] Sixth Amendment right to the effective assistance of [trial] counsel.”

   Aplt. Br. at 74. For the reasons outlined above in the discussion of Issue Two, it appears

   that the OCCA proceeded to resolve the victim impact challenge on the merits (perhaps

   under a plain error standard), and thus there is no need for us to reach Issue Three. We

   will, however, out of an abundance of caution, proceed to review Issue Three on the

   merits.

             a) Clearly established federal law applicable to the claim

             The clearly established federal law applicable to this claim is the familiar two-part

   test outlined in Strickland v. Washington, 466 U.S. 668, 687 (1984). Under the first part

   of this test, a “defendant must show that counsel’s performance was deficient.” Id. at

   687. “In light of the variety of circumstances faced by defense counsel and the range of

   legitimate decisions regarding how best to represent a criminal defendant, the

   performance inquiry necessarily turns on whether counsel’s assistance was reasonable

   considering all the circumstances.” Wong v. Belmontes, 558 U.S. 15, 17 (2009) (per

   curiam) (internal quotation marks and brackets omitted).

             Under the second part of the test, a “defendant must show that the deficient

   performance prejudiced the defense.” Strickland, 466 U.S. at 687. “This requires

   showing that counsel’s errors were so serious as to deprive the defendant of a fair trial, a


                                                    67
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 68 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 68



   trial whose result is reliable.” Id. “Unless a defendant makes both showings, it cannot be

   said that the conviction or death sentence resulted from a breakdown in the adversary

   process that renders the result unreliable.” Id.

          b) Presentation of the claim to the OCCA

          Bush raised this issue in his direct appeal brief. Direct Appeal Br. at 77–78

   (“Failure to object to patently inadmissible victim impact evidence.”). The OCCA

   rejected the claim on the merits:

          Next, Appellant claims that counsel was ineffective for failing to object to
          victim impact evidence. In the discussion regarding victim impact
          evidence, it was noted that the presumption is that the trial court only relied
          on admissible evidence. An objection by counsel would not have made a
          difference in this case, because Bush cannot overcome the presumption that
          the trial court did not rely on objectionable material.

   Bush I, 280 P.3d at 351.

          c) Analysis

          Although the OCCA did not directly say so, it effectively resolved Bush’s

   ineffective assistance of counsel claim on the basis of the prejudice prong of the

   Strickland test. More specifically, the OCCA concluded that Bush could not establish

   prejudice because he could not “overcome the presumption that the trial court did not rely

   on objectionable material.” Id. Implicit in that ruling was the OCCA’s incorrect view,

   which we discussed in detail above, that it was permissible for victim impact witnesses to

   make sentencing recommendations.

          The OCCA’s ruling on Bush’s ineffective assistance claim therefore “was contrary

   to . . . clearly established Federal law” because it rested on a misinterpretation of the


                                                 68
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 69 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 69



   Supreme Court’s decision in Payne. Consequently, we must review de novo whether trial

   counsel was ineffective for failing to object to the victim impact testimony. For

   essentially the reasons outlined above in the discussion of Issue Two (the admission of

   the victim impact evidence), we conclude that Bush was not prejudiced by his defense

   counsel’s purported failure to object to the admission of the victim impact testimony.

                Issue Four – ineffective assistance of appellate counsel – failure to
               challenge trial counsel’s failure to attack the constitutionality of the
               Oklahoma statute that bars defendants who plead guilty from being
                                        sentenced by a jury

          In his fourth issue on appeal, Bush argues that his direct appeal counsel was

   ineffective for failing to argue that trial counsel was ineffective for failing to attack the

   constitutionality of the Oklahoma statute that bars capital defendants who plead guilty

   from being sentenced by a jury.

          a) Facts relevant to the claim

          Bush’s trial initially began with the seating of a jury and the presentation of

   witnesses by the prosecution. After the prosecution had presented its second witness,

   Bush expressed a desire, against the advice of his trial counsel, to enter a blind plea of

   guilty. “The [state] trial court conducted a plea hearing and allowed Bush to enter an

   Alford plea to first degree murder and a guilty plea to possession of a firearm after former

   conviction of a felony.”12 Bush II, slip op. at 1–2 (footnote omitted). During the plea


          12
            In North Carolina v. Alford, 400 U.S. 25, 37 (1970), the Supreme Court held that
   “an express admission of guilt . . . is not a constitutional requisite to the imposition of
   criminal penalty” and that, consequently, “[a]n individual accused of crime may


                                                 69
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 70 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 70



   hearing, the state trial court stated: “Mr. Bush, I want to just make sure it’s very clear to

   you that I’m going to be the one that’s going to be determining your sentence at this time.

   And by entering this plea at this time you are waiving your right to have the jury hear the

   State’s aggravating circumstances and the mitigating circumstances put on by your

   defence [sic] team; you understand that?” Tr., Vol. V at 994–95. Bush responded,

   “Yes.” Id. at 995.

          “The next day a non-jury sentencing proceeding commenced pursuant to [Okla.

   Stat. tit. 21, § 701.10(B)].” Bush II, slip op. at 2. Section 701.10(B) provided (and still

   provides): “If the trial jury has been waived by the defendant and the state, or if the

   defendant pleaded guilty or nolo contendere, the sentencing proceeding shall be

   conducted before the court.” Okla. Stat. tit. 21, § 701.10(B). “Sometime during the first

   day of sentencing, Bush told the trial court that he wanted to withdraw his pleas, but the

   trial court denied his motion and advised him to wait until after being sentenced to move

   to withdraw the plea.” Bush II, slip op. at 2.

          “After being sentenced, and within the requisite ten day period, Bush filed a

   motion to withdraw his plea.” Id. “The trial court held a hearing on the motion.” Id.

   “During the hearing Bush stated that he did not want to withdraw his plea, thus, at the

   conclusion of the hearing, the trial court denied the motion.” Id. “The trial court’s




   voluntarily, knowingly, and understandingly consent to the imposition of a prison
   sentence even if he is unwilling or unable to admit his participation in the acts
   constituting the crime.”
                                                 70
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 71 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 71



   decision denying Bush’s motion to withdraw plea was affirmed” by the OCCA on direct

   appeal. Id.

             b) Bush’s presentation of the claim to the OCCA

             Bush first raised his claim of ineffective assistance of appellate counsel in his

   application for state post-conviction relief.13 App. for Post Conviction Relief at 48. The

   OCCA rejected that claim on the merits. Bush II, slip op. at 5–8. In doing so, the OCCA

   stated:

                    Bush raises several substantive claims in his post-conviction
             application. He also claims that either trial counsel and/or direct appeal
             counsel was ineffective for failing to raise these issues in earlier
             proceedings. In examining the substantive claims and the ineffective
             assistance of trial counsel claims, we find that each of these claims is either
             waived, because issues could have been raised on direct appeal, or claims
             are barred by principles of res judicata because issues were raised on direct
             appeal.

                     To overcome procedural bars and waiver, Bush claims, in
             proposition eight, that direct appeal counsel was ineffective for failing to
             raise these issues on direct appeal. This is the only avenue of presenting
             these underlying issues, because the factual and legal basis for all of these
             claims was available to Bush on direct appeal. See 22 O.S. 2011, §
             1089(D)(4)(b)(2). Bush must show that direct appeal counsel’s failure to
             raise these issues amounted to deficient performance which resulted in
             prejudice. . . .

                    ····

                    In the same vein, Bush clearly and affirmatively waived some issues
             presented in his post-conviction application by virtue of his entry of an
             Alford plea to first degree murder and his affirmative statement that he did
             not want to withdraw that plea. Among the issues waived [wa]s the claim
             raised in his third proposition, where Bush argue[d] that non-jury

            Bush alleged that his appellate counsel should have (a) directly challenged the
             13

   constitutionality of § 701.10(B), and (b) argued that Bush’s trial attorneys were
   ineffective for failing to challenge the constitutionality of § 701.10(B).
                                                   71
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 72 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 72



        sentencing after a guilty plea, in a death case, violates a defendant’s
        constitutional rights to due process, to equal protection, to trial by jury, to
        be free from cruel and unusual punishment.

                Bush claims that, in entering a plea to the charge, a forfeiture of the
        right to jury sentencing is created, instead of a valid waiver. He claims that
        this “coerced waiver or forfeiture” violates constitutional standards. On the
        contrary, the trial court made it clear that Bush was waiving jury
        sentencing, and Bush made an affirmative waiver, on the record.

                Bush knowingly and voluntarily waived any perceived right to have
        a jury hear the State’s evidence supporting the aggravating circumstances
        and any evidence supporting mitigating circumstances. At no time did he
        request to have the jury hear the sentencing proceeding. Bush never
        indicated that he was being forced to make a “Hobson’s choice” in deciding
        to take his right to enter a plea versus his perceived right to have a jury
        determine his sentence. In fact, the choice to waive a jury can be a sound
        strategic decision. See Kerr v. State, 1987 OK CR 136, ¶ 12, 738 P.2d
        1370, 1372. Because of this clear waiver, Bush cannot now claim error in
        the proceedings. Moreover, Bush cannot claim that either trial counsel or
        direct appeal counsel were ineffective in their failure to preserve any aspect
        of this claim, as he made a knowing and voluntary waiver of his jury rights.

               ····

                Examining the substantive claims, one by one, under the premise
        that direct appeal counsel was ineffective for failing to raise the claims does
        not reveal sufficient evidence to overcome the waiver hurdle, as Bush
        cannot show that the outcome of the trial would have been different but for
        the errors or that he is factually innocent.

               ····

               In proposition four, Bush cites many reasons why he believes trial
        counsel was ineffective. Proposition eight also argues that appellate
        counsel was ineffective for failing to raise ineffective assistance claims
        based on these reasons. These claims have been fully discussed above, as
        we found appellate counsel was not ineffective in failing to claim that trial
        counsel was ineffective in regard to issues outlined in propositions one,
        two, and three [proposition three alleged that § 701.10(B) was
        unconstitutional] . . . .



                                               72
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 73 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 73



   Id. at 3–10 (footnote omitted).14

          c) Clearly established federal law applicable to the claim

          Bush’s claim of ineffective assistance of appellate counsel is governed by the two-

   part test outlined in Strickland. Given the nature of his claim, Bush “must establish that

   appellate counsel was ‘objectively unreasonable’ in failing to assert the claim on direct

   appeal, and that there is a reasonable probability that, but for counsel’s failure to raise the

   issue, [Bush] would have prevailed in challenging his [death sentence] on direct appeal.”

   Hain v. Gibson, 287 F.3d 1224, 1231 (10th Cir. 2002).

          d) Analysis of the OCCA’s decision

          The OCCA properly cited and applied the two-part Strickland test in considering

   and rejecting Bush’s claim of ineffective assistance of appellate counsel. And, in doing

   so, the OCCA expressly stated that it would not have ruled in Bush’s favor had his

   appellate counsel argued on direct appeal that Bush’s trial counsel was ineffective for

   failing to challenge the constitutionality of § 701.10(B). Nothing about this

   determination constitutes an unreasonable application of Strickland.

          Bush argues that, “[b]y the time of trial, the Colorado Supreme Court had

   invalidated a statute identical to § 701.10(B) as in violation of defendants’ constitutional



          14
            The omitted footnote read as follows: “The trial court stated: ‘Mr Bush, I want to
   just make sure it’s very clear to you that I’m going to be the one that’s going to be
   determining your sentence at this time. And by entering this plea at this time you are
   waiving your right to have the jury hear the State’s aggravating circumstances and the
   mitigating circumstances put on by your defence [sic] team; you understand that?’ Bush
   replied: ‘Yes.’ (Vol. V, Trial Transcript at 994–95, Oct. 22, 1999).” Bush II, slip op. at 6
   n.3.
                                                 73
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 74 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 74



   rights.” Aplt. Br. at 81 (citing People v. Montour, 157 P.3d 489, 499–500 (Colo. 2007)).

   Bush further notes that “the South Dakota Supreme Court had held that ‘a capital

   sentencing scheme would be unconstitutional if it prevented a defendant who pleaded

   guilty from having alleged aggravating circumstances found by a jury,’” id. at 81–82

   (quoting State v. Piper, 709 S.W.2d 783, 803 (S.D. 2006)), and that “scholarly

   commentators had attacked the constitutionality of statutes like § 701.10(B),” id. at 82.

   Bush argues that “statutes like § 701.10(B) impermissibly require defendants to choose

   between their Sixth Amendment right to a jury and their Eighth Amendment right to

   present mitigating evidence.” Id. at 82. He notes that “[m]any defendants in capital

   cases plead guilty to demonstrate their remorse and acceptance of responsibility.” Id.

   And he asserts that “statutes like § 701.10(B) require defendants to forgo their right to

   demonstrate remorse and acceptance of responsibility in order to exercise their right to a

   jury determination of death eligibility.” Id. at 83.

          Although Bush’s arguments regarding the constitutionality of § 701.10(B) are

   compelling, the constitutionality of § 701.10(B) is not an issue that is directly before us.

   Instead, the issue at hand is whether Bush’s appellate counsel was ineffective for failing

   to raise that issue on direct appeal. More specifically, the question is whether Bush

   would have successfully challenged his death sentence had his appellate counsel raised

   the issue on direct appeal. Problematically for Bush, the OCCA has directly told us that

   he would not have prevailed on direct appeal had his appellate counsel raised the issue,

   primarily because it found that he expressly and knowingly waived his right to be

   sentenced by a jury. Finally, Bush has not established that the OCCA’s conclusion on

                                                74
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 75 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 75



   that point is itself contrary to or an unreasonable application of clearly established federal

   law. As noted, Bush relies almost exclusively on state court decisions to support his

   point. The only Supreme Court opinion that he cites in his appellate brief regarding

   appellate counsel’s allegedly deficient performance is Lockett v. Ohio, 438 U.S. 586

   (1978); Bush’s citation to this case is contained in footnote 12 of his appellate brief, and

   it includes no explanation of the relevance of Lockett.15 At issue in Lockett was an Ohio

   statute that “did not permit the sentencing judge to consider, as mitigating factors, [the

   capital defendant’s] character, prior record, age, lack of specific intent to cause death, and

   her relatively minor part in the crime.” 438 U.S. at 597. The Court “conclude[d] that the

   Eighth and Fourteenth Amendments require that the sentencer, in all but the rarest kind of

   capital case, not be precluded from considering, as a mitigating factor, any aspect of a

   defendant’s character or record and any of the circumstances of the offense that the

   defendant proffers as a basis for a sentence less than death.” Id. at 604 (emphasis in

   original). The Court explained that “a statute that prevents the sentencer in all capital

   cases from giving independent mitigating weight to aspects of the defendant’s character

   and record and to circumstances of the offense proffered in mitigation creates the risk that

   the death penalty will be imposed in spite of factors which may call for a less severe

   penalty.” Id. at 605. Notably, the Court’s opinion implicitly presumed that a capital



          15
              Elsewhere in his brief, Bush cites to two Supreme Court cases regarding waivers
   of the right to a jury. Aplt. Br. at 86 (citing Johnson v. Zerbst, 304 U.S. 458, 464 (1938),
   and Colorado v. Spring, 479 U.S. 564, 573 (1987)). The voluntariness of Bush’s waiver
   at trial, however, which was resolved by the OCCA on direct appeal, is not directly at
   issue before us.
                                                75
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 76 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 76



   defendant could be sentenced by a judge rather than a jury. Further, the opinion simply

   did not involve a statute remotely similar to § 701.10(B). Thus, the OCCA’s conclusion

   that Bush was not prejudiced by his appellate counsel’s failure to raise the issue on direct

   appeal cannot be said to be contrary to, or an unreasonable application of, Lockett. We

   therefore conclude that Bush is not entitled to federal habeas relief on the basis of this

   claim.

                                    Issue Five – cumulative error

            In his fifth and final issue on appeal, Bush argues that “[t]he totality of the errors

   that marred [his] trial warrant relief under the due process clause.” Aplt. Br. at 88.

            We have held “that when a habeas petitioner raises a cumulative error argument

   under due process principles the argument is reviewable because ‘Supreme Court

   authority clearly establishes the right to a fair trial and due process.’”16 Hanson v.

   Sherrod, 797 F.3d 810, 852 n.16 (10th Cir. 2015) (quoting Darks v. Mullin, 327 F.3d

   1001, 1017 (10th Cir. 2003)). “‘A cumulative-error analysis merely aggregates all the

   errors that individually have [been] found to be harmless, and therefore not reversible,

   and it analyzes whether their cumulative effect on the outcome of the trial is such that

   collectively they can no longer be determined to be harmless.’” Id. at 852 (quoting

   Workman v. Mullin, 342 F.3d 1100, 1116 (10th Cir. 2003)). “For [Bush] to receive



            Although we are bound by Tenth Circuit precedent on this issue, we note, in
            16

   passing, that the Supreme Court has never recognized the concept of cumulative error.
   And, because there is no “clearly established Federal law” on this issue, we question
   whether a state appellate court’s rejection of a cumulative error argument can justify
   federal habeas relief under the standards outlined in § 2254(d).
                                                   76
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 77 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 77



   habeas relief, we must find that the cumulative effect of the errors determined to be

   harmless had a ‘substantial and injurious effect or influence in determining the jury’s

   verdict.’” Id. (quoting Brecht, 507 U.S. at 637). “This requires [Bush] to establish that

   the errors resulted in ‘actual prejudice.’” Id. (quoting Brecht, 507 U.S. at 637).

           Although the OCCA considered and rejected the merits of the cumulative error

   claim both on direct appeal and in the context of Bush’s application for state post-

   conviction relief, we afford no deference to the OCCA’s decisions because, as discussed

   above, it failed to recognize the impropriety of the admission of the testimony from the

   victim’s family members. Consequently, we review Bush’s cumulative error claim de

   novo.

           As outlined above, we have identified the existence of three potential errors: (1)

   the admission of improper victim impact testimony; (2) ineffective assistance of trial

   counsel for failing to object to the improper victim impact testimony; and (3) ineffective

   assistance of appellate counsel for failing to argue that Bush’s trial counsel was

   ineffective for failing to challenge the Oklahoma statute that bars capital defendants who

   plead guilty from having a jury determine their sentence. The problem for Bush,

   however, is that he has failed to establish that these errors, considered collectively,

   resulted in actual prejudice to him. In his appellate brief, Bush asserts that “[t]he

   illegitimate airing of Jackie Nash’s allegations had a synergistic effect with the

   unconstitutional victim impact evidence.” Aplt. Br. at 89. The problem with this

   argument is that, as we have discussed, we are not persuaded that any constitutional error

   resulted from the trial judge’s consideration of the prosecution’s offer of proof regarding

                                                 77
            Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 78 of 80
Appellate Case: 16-6318 Document: 010110180204 Date Filed: 06/10/2019 Page: 78



   the testimony of Nash. Bush also asserts in his appellate brief that “the violation of [his]

   jury trial rights unfairly deprived him of the (admittedly remote) possibility that at least

   one of twelve people participating in the sentencing decision may have been unaffected

   by the onslaught of unfairly prejudicial evidence.” Id. at 90. This “(admittedly remote)

   possibility” is far from establishing the “actual prejudice” that is necessary to prevail on a

   claim of cumulative error. We therefore conclude that Bush is not entitled to federal

   habeas relief on the basis of his cumulative error claim.

                                                 III

          The judgment of the district court is AFFIRMED. Bush’s motion to expand the

   certificate of appealability is DENIED.




                                                 78
           Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 79 of 80
Appellate Case: 16-6318 Document: 010110180205 Date Filed: 06/10/2019 Page: 1

                           UNITED STATES COURT OF APPEALS
                               FOR THE TENTH CIRCUIT
                                OFFICE OF THE CLERK
                                Byron White United States Courthouse
                                         1823 Stout Street
                                      Denver, Colorado 80257
                                          (303) 844-3157
   Elisabeth A. Shumaker                                                           Chris Wolpert
   Clerk of Court                        June 10, 2019                        Chief Deputy Clerk




   Ms. Virginia L. Grady
   Mr. Josh Lee
   Office of the Federal Public Defender
   Districts of Colorado and Wyoming
   633 17th Street, Suite 1000
   Denver, CO 80202

   Mr. Mark Henricksen
   Henricksen & Henricksen, Lawyers, Inc.
   600 North Walker, Suite 201
   Oklahoma City, OK 73102

   RE:       16-6318, Bush v. Carpenter
             Dist/Ag docket: 5:13-CV-00266-R

  Dear Counsel:

  Enclosed is a copy of the opinion of the court issued today in this matter. The court has
  entered judgment on the docket pursuant to Fed. R. App. P. Rule 36.

  Pursuant to Fed. R. App. P. 40(a)(1), any petition for rehearing must be filed within 14
  days after entry of judgment. Please note, however, that if the appeal is a civil case in
  which the United States or its officer or agency is a party, any petition for rehearing must
  be filed within 45 days after entry of judgment. Parties should consult both the Federal
  Rules and local rules of this court with regard to applicable standards and requirements.
  In particular, petitions for rehearing may not exceed 3900 words or 15 pages in length,
  and no answer is permitted unless the court enters an order requiring a response. If
  requesting rehearing en banc, the requesting party must file 6 paper copies with the clerk,
  in addition to satisfying all Electronic Case Filing requirements. See Fed. R. App. P.
  Rules 35 and 40, and 10th Cir. R. 35 and 40 for further information governing petitions
  for rehearing.
           Case 5:13-cv-00266-R Document 54 Filed 06/10/19 Page 80 of 80
Appellate Case: 16-6318 Document: 010110180205 Date Filed: 06/10/2019 Page: 2

  Please contact this office if you have questions.

                                              Sincerely,



                                              Elisabeth A. Shumaker
                                              Clerk of the Court



   cc:      Jennifer J. Dickson
            Caroline E.J. Hunt



   EAS/as




                                               2
